--------------------------------------------------------------------------------

Exhibit 10.32
 
MULTI TENANT OFFICE
STANDARD BUILDING LEASE
 
 
 
PENYORK PROPERTIES III INC.
 
 
- and -
 
 
OCCULOGIX, INC.
 
___________________

 
LEASE
___________________

 
 
 
 
Project:
2600 Skymark Avenue, Mississauga, Ontario

 
Premises:
Suites 103 and 201, Building 9



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
Section
 
 
1.
LEASE SUMMARY

 
2.
DEFINITIONS

 
3.
INTENT OF LEASE

 
 
3.1
Net Lease

 
4.
LEASE OF PREMISES

 
 
4.1
Premises

 
4.2
Term

 
4.3
Fixturing Period

 
4.4
Acceptance of Premises

 
4.5
Licence to Use Common Facilities

 
4.6
Quiet Enjoyment

 
4.7
Fixturing of Premises

 
5.
RENT

 
 
5.1
Tenant to Pay

 
5.2
Basic Rent

 
5.3
Additional Rent

 
5.4
Deemed Rent and Allocation

 
5.5
Monthly Payments of Additional Rent

 
6.
TAXES

 
 
6.1
Taxes Payable by Tenant

 
6.2
Determination of Tenant’s Taxes

 
6.3
Business Taxes and Sales Taxes

 
6.4
Tax Bills and Assessment Notices

 
6.5
Contest of Realty Taxes

 
7.
OPERATION OF PROJECT

 
 
7.1
Operation of Project by Landlord

 
7.2
Tenant’s Payment of Operating Costs

 
7.3
Adjustments to Operating Costs

 
8.
USE OF PREMISES

 
 
8.1
Use of Premises

 
8.2
Conduct of Business

 
8.3
Tenant’s Fixtures

 
8.4
Signs

 
8.5
Waste Remova

 
8.6
Pest Control

 
8.7
Waste and Nuisance

 
8.8
Compliance with Laws

 
8.9
Deliveries

 
8.10
Window Coverings

 
8.11
Prohibited Uses

 
9.
SERVICES AND UTILITIES

 
 
9.1
Utilities

 
9.2
Heating and Air Conditioning

 
9.3
Non-Liability of Landlord

 
9.4
Landlord’s Suspension of Utilities


 
- i -

--------------------------------------------------------------------------------

 

10.           MAINTENANCE, REPAIRS AND ALTERATIONS
 
 
10.1
Maintenance and Repairs of Premises

 
10.2
Approval of Repairs and Alterations

 
10.3
Repair According to Landlord’s Notice

 
10.4
Notice by Tenant

 
10.5
Ownership of Leasehold Improvements

 
10.6
Construction Liens

 
10.7
Landlord’s Repairs

 
10.8
Special Services

 
11.
END OF TERM

 
 
11.1
Vacating of Possession

 
11.2
Removal of Trade Fixtures

 
11.3
Removal of Leasehold Improvements

 
11.4
Overholding by Tenant

 
12.
DAMAGE AND DESTRUCTION

 
 
12.1
Insured Damage to Premises

 
12.2
Uninsured Damage and Last Two Years

 
12.3
Damage to Project

 
12.4
Restoration of Premises or Project

 
12.5
Determination of Matters

 
13.
INSURANCE AND INDEMNITY

 
 
13.1
Landlord’s Insurance

 
13.2
Tenant’s Effect On Other Insurance

 
13.3
Tenant’s Insurance

 
13.4
Landlord’s Right to Place Tenant’s Insurance

 
13.5
Landlord’s Non-Liability

 
13.6
Indemnity of Landlord

 
13.7
Landlord’s Employees and Agents

 
14.
ASSIGNMENT, SUBLETTING AND CHANGE OF CONTROL

 
 
14.1
Consent Required

 
14.2
Obtaining Consent

 
14.3
Landlord’s Option

 
14.4
Terms of Transfer

 
14.5
Effect of Transfer

 
14.6
No Advertising of Premises

 
14.7
Mortgage of Lease

 
14.8
Corporate Tenant

 
14.9
Assignment by Landlord

 
15.
STATUS AND SUBORDINATION OF LEASE

 
 
15.1
Status Statement

 
15.2
Subordination

 
15.3
Tenant’s Failure to Comply

 
15.4
Registration

 
16.
DEFAULT AND REMEDIES

 
 
16.1
Default and Remedies

 
16.2
Interest and Costs

 
16.3
Bankruptcy and Insolvency

 
16.4
Distress and Tenant’s Property

 
16.5
Intentionally Deleted

 
16.6
Rent Deposit

 
16.7
Remedies to Subsist

 
16.8
Impossibility of Performance


 
- ii -

--------------------------------------------------------------------------------

 

17.           CONTROL OF PROJECT
 
 
17.1
Landlord’s Control

 
17.2
Alterations of the Project

 
17.3
Use of Common Facilities

 
17.4
Rules and Regulations

 
17.5
Access to Premises

 
17.6
Expropriation

 
17.7
Landlord’s Consent

 
18.
MISCELLANEOUS

 
 
18.1
Notices

 
18.2
Complete Agreement

 
18.3
Time of the Essence

 
18.4
Applicable Law

 
18.5
Severability

 
18.6
Section Numbers and Headings

 
18.7
Interpretation

 
18.8
Successors

 
18.9
Monetary Amounts

 
18.10
Demolition or Substantial Alterations

 
19.           PRIVACY POLICY
 


 
Schedules
 
"A"
LEGAL DESCRIPTION OF PROJECT

 
"B"
OUTLINE PLAN OF PREMISES

 
"C"
SECURITY AGREEMENT - intentionally deleted

 
"D"
SPECIAL PROVISIONS

 
"E"
EXCLUSIVE USES OF OTHER TENANTS

 
"F"
RENT DEPOSIT AGREEMENT

 
"G"
ENVIRONMENTAL QUESTIONNAIRE

 
"H"
TENANT WORK



 
- iii -

--------------------------------------------------------------------------------

 
 
THIS LEASE is dated October 17, 2005 and is made,
 
BETWEEN:
 
PENYORK PROPERTIES III INC.
 
(hereinafter called “Landlord”)
 
OF THE FIRST PART
 
-and-
 
OCCULOGIX, INC.
 
(hereinafter called “Tenant”)
 
OF THE SECOND PART
 
1.             LEASE SUMMARY
 
The following is a summary of some of the basic terms of this Lease, which are
elaborated upon in the balance of this Lease. This Section 1 is for convenience
and if a conflict occurs between the provisions of this Section 1 and any other
provisions of this Lease, the latter shall govern.
 
 
(a)
Premises:
being comprised of:

 
(i)
Suite 103 (“Suite 103 Premises”) being a portion of the first (1st) floor of
Building 9, as shown outlined on the floor plan annexed hereto as Schedule
“B-1”; and

 
 
(ii)
Suite 201 (“Suite 201 Premises”), being a portion of the second (2nd) floor of
Building 9, as shown outlined on the floor plan annexed hereto as Schedule “B”,

 
(collectively, the “Premises”), of the project municipally known as 2600 Skymark
Avenue, Mississauga, Ontario.
 
 
(b)
Term: One (1) year and Six (6) months;

 
 
(c)
Commencement Date: February 1, 2006;

 
 
(d)
Expiry Date: July 31, 2007;

 

  
(e)
Basic Rent: Subject to adjustment in accordance with Section 5.2 and, further,
subject to Section 3 of Schedule “D”: 

 
RENTAL PERIOD
RATE PER SQ.FT. PER ANNUM OF RENTABLE AREA
February 1, 2006 to July 31, 2007
$10.00



 
(f)
Rentable Area of Premises:

 
 
(i)
Suite 103 Premises containing approximately 1,363 square feet; and

 
 
(ii)
Suite 201 Premises containing approximately 5,237 square feet;

 
(collectively approximately 6,600 square feet) (subject to determination in
accordance with Section 2.24);
 
 
(g)
Rent Deposit: Twenty Four Thousand Six Hundred and Thirty-Four Dollars and Sixty
Two Cents ($24,634.62), to be held by the Landlord in accordance with the
provisions of the Rent Deposit Agreement;

 
 
(h)
Use of Premises: General business offices for an ophthalmic therapeutic company,
to the extent permitted by all Laws and to the extent in keeping with the
standards of a first-class office building, under the name Occulogix, Inc. and
by no other name whatsoever without the Landlord’s prior written consent;


 
- 1 -

--------------------------------------------------------------------------------

 
 
 
(i)
Address for Service of Notice on Tenant:

 
at the Premises
 
Address for Service of Notice on Landlord:
 
PenYork Properties III Inc.
c/o Bentall Investment Management
55 University Avenue, Suite 300
Toronto, Ontario
M5 V 2H7
 
Attention:     Investment Manager
 
With a copy to the Landlord at:
 
PenYork Properties III Inc.
c/o Bentall Real Estate Services L.P.
10 Carlson Court, Suite 500
Etobicoke, Ontario
M9W 6L2
 
Attention:         Vice-President, Operations
 
 
(j)
Special Provisions: See Schedule “D

 
2.
DEFINITIONS

 
Where used in this Lease, the following words or phrases shall have the meanings
set forth in the balance of this Article.
 
2.1                      “Additional Rent” shall have the meaning given to it in
Section 5.3.
 
2.2                      “Architect” means an architect, engineer, surveyor or
other qualified person appointed by the Landlord from time to time.
 
2.3                      “Basic Rent” shall have the meaning given to it in
Section 5.2.
 
2.4                      “Building” means the building in which the Premises are
located.
 
2.5                      “Business Hours” means normal business hours for the
Project as determined by Landlord from time to time and which, unless otherwise
determined by Landlord, shall be from 8:00 a.m. to 6:00 p.m., Monday through
Friday, excluding holidays, and subject to applicable Laws.
 
2.6                      “Commencement Date” shall have the meaning given to it
in subsection 1(c).
 
2.7                      “Common Facilities” means: (a) the Project, excluding
only Leasable Areas, Storage Areas, and premises at or below grade whether
leased or not, used for sports, fitness or other recreational purposes, and
including, without limitation: (i) all areas, facilities, systems, improvements,
furniture, fixtures and equipment in or on the Project; (ii) the lands forming
part of the Project; and (iii) parking areas and facilities, if any, and other
service areas and facilities, if any; and (b) all lands, areas, facilities,
systems, improvements, furniture, fixtures and equipment serving or benefiting
the Project, whether or not located within the Project, to the extent that the
same are designated or intended by Landlord to be part of the Common Facilities
from time to time.
 
2.8                      “Environmental Legislation” means all statutes, laws,
ordinances, codes, rules, regulations, orders, notices and directives, now or at
any time hereafter in effect, made or issued by any municipal, provincial or
federal government, or by any department, agency, board or office thereof, or by
any board of fire insurance underwriters or any other agency or source
whatsoever, regulating, relating to or imposing liability or standards of
conduct concerning any matter which may be relevant to the use or occupancy of
the Project or any part thereof or the conduct of any business or activity in,
on, under or about the Project or any part thereof, or any material, substance
or thing which may at any time be in, on, under or about the Project or any part
thereof or emanate therefrom.
 
2.9                      “Expiry Date” shall have the meaning given to it in
subsection 1(d).

 
- 2 -

--------------------------------------------------------------------------------

 
 
2.10            “Fiscal Year” means the period used by Landlord for fiscal
purposes in respect of the Project. Unless otherwise determined by Landlord by
written notice to Tenant at any time or times, each Fiscal Year shall be a
calendar year. In the event of a change in the Fiscal Year, or with respect to a
partial Fiscal Year at the beginning or end of the Term, all appropriate
adjustments resulting from a Fiscal Year being shorter or longer than twelve
(12) months shall be made.


2.11            “Hazardous Materials” means any substance or thing or mixture of
them which alone, or in combination, or in concentrations, are flammable,
corrosive, reactive or toxic or which might cause adverse effects or be deemed
detrimental to living things or to the environment (including, but not limited
to, any pollutant, contaminant, toxic or hazardous substance, such as by way of
example, urea formaldehyde, asbestos, polychlorinated biphenyl, pesticides,
mold, mildew, mycotoxins or microbial growths or any other substance the
removal, manufacture, preparation, generation, use, maintenance, storage,
transfer, handling or ownership of which is subject to applicable Laws.
 
2.12            “Landlord’s Work” - intentionally deleted.
 
2.13            “Laws” means all statutes, regulations, by-laws, orders, rules,
requirements and directions of all governmental authorities having jurisdiction.
 
2.14            “Lease” means this Lease including all of the schedules attached
hereto.
 
2.15            “Lease Year” means each consecutive period of three hundred
sixty-five (365) days (or three hundred sixty-six (366) days in the case of a
Lease Year which includes the month of February in a leap year), except that the
first Lease Year shall commence on the Commencement Date and end on the day
before the anniversary of the first day of the first full month of the Term;
each successive Lease Year shall commence on the anniversary of the first day of
the first full month of the Term.
 
2.16            “Leasable Areas” means all areas and spaces of the Project to
the extent designated or intended from time to time by Landlord to be leased to
tenants, whether leased or not, but excluding any parking areas and facilities,
Storage Areas, and premises at or below grade.
 
2.17
 
(a)
“Operating Costs” means the aggregate of all expenses and costs of every kind
for each fiscal period designated by Landlord, as determined in accordance with
reasonable principles and without duplication, incurred by or on behalf of
Landlord with respect to the operation, maintenance, repair, replacement and
management of the Project, including structural repairs and replacements, and
all insurance relating to the Project, provided that if the Project is less than
one hundred (100%) percent completed or occupied during the whole of any fiscal
period, Operating Costs shall be adjusted to mean the amount obtained by adding
to the actual Operating Costs during such fiscal period such additional costs as
would have been incurred, as determined by Landlord acting reasonably, if the
Project had been one hundred (100%) percent completed and occupied. For
clarification, Landlord shall be entitled to adjust upward only those amounts
which may vary depending on occupancy and in no event shall this provision
entitle Landlord to recover more costs than Landlord actually incurs in respect
of any adjusted item or require Tenant to pay in respect of such adjusted item
more than Tenant would have had to pay had the Project been one hundred (100%)
percent completed and occupied. Without in any way limiting the generality of
the foregoing, Operating Costs shall include all costs in respect of the
following:

 
(i)
all remuneration, including wages and fringe benefits, of employees directly
engaged in the operation, maintenance, repair, replacement and management of the
Project;

 
(ii)
heating, ventilating, air conditioning and humidity control of the Project and
fire sprinkler maintenance and monitoring, if any, of the Project;

 
(iii)
cleaning, janitorial services, window cleaning and waste removal;

 
(iv)
operation, maintenance, repair and replacements of elevators and escalators, if
any;

 
(v)
all utilities supplied to the Project including, without limitation, water, gas,
electricity and sewer charges, excluding those charged directly to tenants of
the Project;



 
- 3 -

--------------------------------------------------------------------------------

 
 
(vi)
landscaping and maintenance of all outside areas, including snow and ice
clearing and removal and salting of driveways and parking areas and of sidewalks
adjacent to the Project;

 
(vii)
depreciation or amortization, over a reasonable period of time in accordance
with reasonable principles, of the costs, including capital costs, of all
improvements, furnishings, fixtures, equipment, machinery, systems and
facilities constructed or installed in or used in connection with the Project
and interest on the undepreciated cost of all items in respect of which
depreciation or amortization is included herein at two (2%) percent in excess of
the prime rate of interest charged by Landlord’s bank at Toronto as of the first
day of each Fiscal Year;

 
(viii)
all insurance which Landlord obtains and the cost of any deductible amounts
payable by Landlord in respect of any insured risk or claim;

 
(ix)
policing, supervision, security and traffic control;

 
(x)
the cost of repairs and replacements to, and maintenance of, the Project
including structural maintenance, repairs, improvements and replacements (with
replacements of a capital nature being treated in accordance with the provisions
hereof applicable to capital costs), and the cost of all supplies, machinery,
equipment, facilities, systems and property installed therein or used in
connection therewith, and all repairs and replacements to and maintenance
thereof;

 
(xi)
all costs in the nature of Operating Costs in respect of areas, services and
facilities outside the Project, such as sidewalks and boulevards, off-site
utilities and other service connections, and in respect of areas, services and
facilities shared by users of the Project and users of any other property, to
the extent Landlord performs or contributes to the same as a result of its
ownership of the Project;

 
(xii)
engineering, accounting, legal and other consulting and professional services
related to Common Facilities;

 
(xiii)
business taxes, if any, on Common Facilities;

 
(xiv)
capital taxes in respect of Landlord’s ownership or other interest in the
Project, namely any tax or taxes exigible under any provincial or federal
legislation based upon or computed by reference to the paid-up capital or place
of business of Landlord as determined for the purposes of such tax or based upon
or computed by reference to the taxable capital employed in Canada, or any
similar tax levied, imposed or assessed in the future in lieu thereof or in
addition thereto by any governmental authority;

 
(xv)
Sales Taxes payable by Landlord on the purchase of goods and services included
in Operating Costs (excluding any such Sales Taxes which are available to and
claimed by Landlord as a credit or refund in determining Landlord’s net tax
liability on account of Sales Taxes, but only to the extent that such Sales
Taxes are included in Operating Costs);

 
(xvi)
the fair rental value of space occupied by Landlord for management, supervisory
or administrative purposes relating to the Project; and

 
(xvii)
a management fee of five (5%) percent of gross amounts received or receivable by
Landlord in respect of the Project for all items, including all such items as
are included in the Lease as Rent, assuming full occupancy and disregarding any
reduction, limitation, deferral or abatement of any amounts in the nature of
Rent.

 
(b)
Operating Costs, however, shall be reduced by the following to the extent
actually received by Landlord:

 
 
(i)
proceeds of insurance and damages received by Landlord from third parties to the
extent of costs otherwise included in Operating Costs;

 
(ii)
contributions from parties other than tenants of the Project, if any, in respect
of Operating Costs, such as contributions made by parties for sharing the use of
Common Facilities, but not including rent or fees charged directly for the use
of any Common Facilities such as parking fees and rent for Storage Areas; and


 
- 4 -

--------------------------------------------------------------------------------

 
 
(iii)
amounts in the nature of Excess Costs, as defined in subsection 7.3(a), to the
extent received by Landlord from tenants of the Project.

 
(c)                      Operating Costs, however, shall exclude the following:
 
 
(i)
expenses incurred by Landlord in respect of other tenants’ leasehold
improvements; and

 
(ii)
repairs or replacements to the extent that the cost of the same is recovered by
Landlord pursuant to original construction warranties.

 
2.18
“Premises” shall have the meaning given to it in Section 4.1.

 
2.19
“Project” means those lands described in Schedule “A” hereto and all buildings,
structures, improvements, equipment and facilities of any kind erected or
located thereon from time to time, as such lands, buildings, structures,
improvements, equipment and facilities may be expanded, reduced or otherwise
altered by Landlord in its sole discretion from time to time.

 
2.20
“Proportionate Share” means a fraction which has as its numerator the Rentable
Area of the Premises and which has as its denominator the aggregate Rentable
Area of Leasable Areas within the Project, or such portion or portions of the
Leasable Areas within the Project to which Landlord, acting reasonably shall
allocate such cost of which Tenant is to pay its Proportionate Share, subject to
adjustment pursuant to subsections 7.3(b) and 7.3(c).

 
2.21
“Realty Taxes” means all taxes, rates, duties, levies, fees, charges, local
improvement rates, levies and assessments whatever (“Taxes”), whether municipal,
provincial, federal or otherwise, which may be levied, assessed or charged
against or in respect of the Project or any part thereof or any fixtures,
equipment or improvements therein, or against Landlord in respect of any of the
same or in respect of any rental or other compensation receivable by Landlord in
respect of the same, and including all Taxes which may be incurred by or imposed
upon Landlord or the Project in lieu of or in addition to the foregoing
including, without limitation, any Taxes on or in respect of real property rents
or receipts as such (as opposed to a tax on such rents as part of the income of
Landlord) any commercial concentration levy in respect of the Project, and any
licence fee measured by rents or other charges payable by occupants of space in
the Project.

 
2.22
“Rent” shall have the meaning given to it in Section 5.1.

 
2.23
“Rent Deposit Agreement” means the rent deposit agreement, if any, attached
hereto.

 
2.24
“Rentable Area” of premises shall be the Usable Area of such premises plus the
relevant proportion, as determined by Landlord, of all areas not leased to any
one tenant such as, without limitation, hallways, elevator lobbies, ground floor
lobbies, washrooms, mechanical and service rooms. Every Rentable Area shall be
as determined by Landlord from time to time and each such determination shall be
binding upon the parties hereto.

 
2.25
“Sales Taxes” means all business transfer, multi-stage sales, sales, use,
consumption, value-added or other similar taxes imposed by any federal,
provincial or municipal government upon Landlord, or Tenant, or in respect of
this Lease, or the payments made by Tenant hereunder or the goods and services
provided by Landlord hereunder including, without limitation, the rental of the
Premises and the provision of administrative services to Tenant hereunder.

 
2.26
“Storage Areas” means all areas, if any, designated by Landlord from time to
time to be used by tenants exclusively or primarily for storage purposes.

 
2.27
“Tenant’s Work” shall have the meaning as set out on Schedule “H” attached
hereto.

 
2.28
“Term” shall have the meaning given to it in Section 4.2.

 
2.29
“Usable Area” when applied to the Premises or any Leasable Areas means the area
measured from the interior face of glass in exterior walls and windows, from the
exterior face of all walls and windows dividing any Leasable Areas from Common
Facilities, and from the centre line of all interior walls separating any
Leasable Areas from other Leasable Areas, all without deduction for any space
occupied by structures, columns, beams, conduits, ducts or projections of any
kind, and all without deduction for the recessing of any entrance way or
boundary wall from the lease line, but excluding therefrom the area occupied by
elevator shafts and building standard stairwells, and their enclosing walls,
which do not serve exclusively a tenant occupying premises on more than one
floor.


 
- 5 -

--------------------------------------------------------------------------------

 
 
3.
INTENT OF LEASE

 
3.1       Net Lease
 
It is the intent of the parties hereto that, except as expressly herein set out,
this Lease be absolutely net to Landlord and Landlord not be responsible for any
expenses or obligations of any kind whatsoever in respect of the Premises or the
Project.
 
4.                LEASE OF PREMISES
 
4.1                       Premises
 
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those
premises (“Premises”) being part of the Project and shown outlined on the plans
attached hereto as Schedules “B” and “B-1”. The purpose of Schedules “B” and
“B-1” is to show the approximate location of the Premises and its contents are
not intended as a representation as to the precise size or dimensions of the
Premises or any other aspects of the Project. The Premises shall extend from the
upper surface of the structural subfloor to the lower surface of the structural
ceiling within the boundaries of the Usable Area of the Premises. The Premises
shall exclude the exterior faces of all perimeter walls, windows and doors of
the Premises, notwithstanding the manner in which Rentable Area is measured.
 
4.2                       Term
 
The term of this Lease (the “Term”) shall be for the period described as the
Term in subsection 1(b) hereof, commencing on the Commencement Date and ending
on the Expiry Date, both dates as described in subsections l (c) and (d).
 
4.3                       Fixturing Period
 
From the later of: (i) Tenant’s execution and delivery to Landlord of this
Lease; (ii) Tenant’s delivery to Landlord of insurance certificate(s) evidencing
the requisite insurance coverage under this Lease, (the “Commencement Date of
the Fixturing Period”), the Tenant shall be entitled to possession of Suite 103
Premises until the date preceding the Commencement Date in order to fixture
Suite 103 Premises for the Tenant’s business and, thereafter, if Tenant has
completed its fixturing, Tenant may be permitted continued occupancy of Suite
103 in order to commence carrying on business in Suite 103 Premises (“Fixturing
Period”). During the Fixturing Period, Tenant shall not be obligated to pay
Basic Rent, Operating Costs including utilities, or Realty Taxes but shall be
liable for all other costs and obligations including the costs of any additional
services in accordance with this Lease for which Tenant will continue to be
obligated to pay, and Tenant shall be subject to all the other terms and
conditions of this Lease insofar as they are applicable including, without
limitation, the obligation to maintain insurance, and the provisions relating to
the liability of Tenant for its acts and omissions, and the acts and omissions
of its servants, employees, agents, contractors, invitees, concessionaires and
licensees and the indemnification of Landlord and others under this Lease.
 
For clarity, as of the date hereof, the Tenant occupies the Suite 201 Premises
under a sublease agreement with the current tenant of the Suite 201 Premises and
until the Commencement Date hereof shall be bound by the lease thereunder.
 
4.4                       Acceptance of Premises
 
Tenant shall accept the Premises in the state and condition in which they are
received from Landlord and Tenant’s entering into possession of the Premises
shall be conclusive evidence of the acceptance by Tenant of the condition and
state of repair of the Premises.
 
4.5                       Licence to Use Common Facilities
 
Subject to all other relevant provisions of this Lease, Landlord grants to
Tenant the non­exclusive licence during the Term to use for their intended
purposes, in common with others entitled thereto, such portions of the Common
Facilities as are reasonably required for the use and occupancy of the Premises
during Business Hours and such other hours as the Common Facilities are open for
use, as determined by Landlord from time to time.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
4.6                      Quiet Enjoyment
 
Subject to Tenant’s complying with all of the terms of this Lease, Tenant may
peaceably possess and enjoy the Premises for the Term without interruption by
Landlord or any person claiming through Landlord.
 
4.7                      Fixturing of Premises
 
By not later than the Commencement Date, Tenant shall fully finish, furnish,
fixture and staff the whole of the Premises and shall commence its business upon
the whole of the Premises.
 
5.
RENT

 
5.1                       Tenant to Pay
 
 
(a)
Tenant shall pay in lawful money of Canada at such address as shall be
designated from time to time by Landlord Basic Rent and Additional Rent (all of
which is herein sometimes referred to collectively as “Rent”) as herein provided
without any deduction, set-off or abatement whatsoever, Tenant hereby agreeing
to waive any set-off rights it may have under any statute or at law. Subject to
subsection 5.1(b), on the Commencement Date and the first day of each Fiscal
Year thereafter and at any time during any Fiscal Year when required by
Landlord, Tenant shall deliver to Landlord as requested by Landlord post-dated
cheques for all payments of Basic Rent and estimates by Landlord of Additional
Rent or any portions thereof payable during the balance of such Fiscal Year.

 
 
(b)
Notwithstanding anything contained in this Lease to the contrary, provided
Tenant in actual physical occupation of and actively and diligently conducting
business in the whole of Premises is Occulogix, Inc., Tenant shall not be
required to submit post-dated Rent cheques to Landlord in accordance with the
provisions of the preceding paragraph until the earlier to occur of: (i)
Landlord’s issuance of a notice of default to Tenant in accordance with the
provisions of this Lease; and (ii) the third (3rd) instance of Tenant becoming
late with the payment of Rent during the Term, whereupon Tenant shall
immediately deliver to Landlord post-dated Rent cheques for each month then
remaining in the Rental Year (and thereafter Tenant shall deliver twelve (12)
post-dated cheques to Landlord at the beginning of each subsequent Rental Year).

 
5.2                       Basic Rent
 
Subject to Section 3 of Schedule “D” to this Lease, commencing on the
Commencement Date, Tenant shall pay to Landlord a fixed minimum annual rent
(‘Basic Rent”) for each Lease Year of the Term in the annual amount(s) described
as Basic Rent in subsection 1(e), to be paid in equal monthly instalments, as
described as Basic Rent in subsection 1(e), in advance on the first day of each
month during the Term. On the Commencement Date, if it is other than the first
day of a calendar month, Tenant shall pay to Landlord for such partial month
Basic Rent computed on a per diem basis. If an amount per square foot is
specified in the description of Basic Rent in subsection 1(e), then the Basic
Rent is intended to be such amount per square foot of Rentable Area of the
Premises per annum, and the Basic Rent shall be subject to adjustment based upon
the Rentable Area of the Premises determined pursuant to Section 2.24. Within
thirty (30) days after such adjustment, if any, being made, Tenant shall pay to
Landlord any deficiency in previous payments of Basic Rent and Additional Rent
and, if Tenant is not in default under the terms of this Lease, the amount of
any overpayment by Tenant of Basic Rent and Additional Rent shall be paid to
Tenant or credited to the account of Tenant.
 
5.3                       Additional Rent
 
In addition to Basic Rent, Tenant shall pay to Landlord, or as Landlord shall
direct, all other amounts as and when the same shall be due and payable pursuant
to the provisions of this Lease or pursuant to any other obligation in respect
of the Premises, all of which shall be deemed to accrue on a per diem basis; all
of such amounts are herein sometimes referred to as “Additional Rent”. Tenant
shall promptly deliver to Landlord upon request evidence of due payment of all
payments of Additional Rent required to be paid by Tenant hereunder.
 
5.4                       Deemed Rent and Allocation
 
If Tenant defaults in payment of any Rent (whether to Landlord or otherwise) as
and when the same is due and payable hereunder, Landlord shall have the same
rights and remedies against Tenant upon such default as if such sum or sums were
rent in arrears under this Lease. Landlord may allocate payments received from
Tenant among items of Rent then due and payable by Tenant. No acceptance by
Landlord of payment by Tenant of any amount less than the full amount payable to
Landlord, and no endorsement or direction on any cheque or other written
instruction or statement respecting any payment by Tenant shall be deemed to
constitute payment in full or an accord and satisfaction of any obligation of
Tenant.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.5
Monthly Payments of Additional Rent

 
Landlord may from time to time by written notice to Tenant estimate or
re-estimate any amount(s) payable by Tenant to Landlord hereunder including
without limitation, amounts in respect of Operating Costs, Realty Taxes and
utilities, for the then current or next following Fiscal Year, provided that the
fiscal period used by Landlord in respect of any particular item may correspond
to a shorter period within any Fiscal Year where such item, for example Realty
Taxes, is payable in full by Landlord over such shorter period. The amounts so
estimated shall be payable by Tenant in advance in equal monthly instalments
over the Fiscal Year or other fiscal period on the same days as the monthly
payments of Basic Rent. Landlord may, from time to time, alter the fiscal period
selected in each case. As soon as practical after the expiration of each Fiscal
Year, Landlord shall furnish to Tenant an audited statement which sets out the
total amount of Operating Costs and Realty Taxes for the Project, together with
a statement (“Final Statement”) which sets out the Tenant’s Proportionate Share
of Operating Costs, its share of Realty Taxes and the cost of its utilities and
other charges that are payable by it under any other relevant provisions of this
Lease for such Fiscal Year. Upon written request from Tenant (Tenant agreeing to
act reasonably and in a bona fide manner in making a request), Landlord shall,
at Tenant’s expense, provide Tenant with reasonable information within
Landlord’s possession or control in order to assist Tenant in substantiating
Tenant’s Proportionate Share of Operating Costs and its share of Realty Taxes,
provided that Tenant makes its request within sixty (60) days after delivery of
the Final Statement. If the amount determined to be payable by Tenant as
aforesaid shall be greater or less than the payments on account thereof
previously made by Tenant, then within thirty (30) days after delivery of such
Final Statement the appropriate adjustments will be made and Tenant shall pay
any deficiency to Landlord and, if Tenant is not in default under the terms of
this Lease, the amount of any overpayment shall be paid to Tenant or credited to
the account of Tenant. Such Final Statement of Landlord shall be final and
binding and Tenant shall have no right to dispute the accuracy or propriety of
any amounts or calculations included therein, except to the extent that Tenant
shall have, within sixty (60) days after being given such Final Statement,
demonstrated to the satisfaction of Landlord any error in such Final Statement.
 
6.
TAXES

 
6.1                      Taxes Payable by Tenant
 
Subject to Section 3 of Schedule “D” to this Lease, commencing on the
Commencement Date, and thereafter at all times throughout the Term, Tenant shall
pay to Landlord or the relevant taxing authority, as required by Landlord, not
later than the time when they fall due all Realty Taxes levied, confirmed,
imposed, assessed or charged (herein collectively or individually referred to as
“charged”) against or in respect of the Premises and all buildings, furnishings,
fixtures, equipment, improvements and alterations in or forming part of the
Premises, and including, without limiting the generality of the foregoing, any
such Realty Taxes charged against the Premises in respect of:
 
(i)
the land on which the Premises is situate; and

 
(ii)
any Common Facilities.

 
In addition, Tenant shall pay, in the same manner as it is required to pay or
contribute to Operating Costs pursuant to Section 7.2 hereof, the Proportionate
Share of Realty Taxes charged against or in respect of Common Facilities, and
that portion allocated to the Project by Landlord, acting reasonably, of the
amount, if any, of Realty Taxes charged against the Project in excess of the
amount of Realty Taxes, in the aggregate, charged against Leasable Areas.
 
6.2                      Determination of Tenant’s Taxes
 
Whether or not there is a separate bill for Realty Taxes charged against the
Premises or a separate assessment, the Realty Taxes charged against the Premises
shall be determined by Landlord acting reasonably, the cost of making such
determination to be included in Operating Costs; in making such determination
Landlord shall have the right, without limiting its right to do otherwise, to
establish separate assessments for the Premises and all other portions of the
Project by using such criteria as Landlord, acting reasonably, shall determine
to be relevant including, without limitation:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(a)
the then current established principles of assessment used by the relevant
assessing authorities and on the same basis as the assessment actually obtained
for the Project as a whole or the part thereof in which the Premises are
located;

 
 
(b)
assessments of the Premises and any other portions of the Project in previous
periods of time;

 
 
(c)
the Proportionate Share; and

 
 
(d)
any act, religion or election of Tenant or any other occupant of the Project
which results in an increase or decrease in the amount of Realty Taxes which
would otherwise have been charged against the Project or any portion thereof.

 
6.3
Business Taxes and Sales Taxes

 
 
(a)
Tenant shall pay to the relevant taxing authority as and when the same are due
and payable all taxes charged in respect of any business conducted on, or any
use or occupancy of, the Premises.

 
 
(b)
Tenant shall pay to Landlord when due all Sales Taxes imposed on Landlord or
Tenant with respect to Rent payable by Tenant hereunder or in respect of the
rental of space under this Lease.

 
6.4                      Tax Bills and Assessment Notices
 
Tenant shall deliver to Landlord forthwith upon Tenant’s receiving the same
copies of all assessment notices, tax bills, receipts and other documents
received by Tenant relating to Realty Taxes on the Premises or the Project.
 
6.5                      Contest of Realty Taxes
 
Landlord may contest any Realty Taxes and appeal any assessments related thereto
and may withdraw any such contest or appeal or may agree with the relevant
authorities on any settlement in respect thereof. Tenant will co-operate with
Landlord in respect of any such contest and appeal and shall provide to Landlord
such information and execute such documents as Landlord requests to give full
effect to the foregoing. All costs of any such contest and appeal by Landlord
shall be included in Operating Costs. Tenant will not contest any Realty Taxes
or appeal any assessments related thereto.
 
7.
OPERATION OF PROJECT

 
7.1                      Operation of Project by Landlord
 
 
(a)
Landlord shall repair, maintain and operate the Project, other than Leasable
Areas, in a reasonable manner having regard to its size, age, location and
character.

 
 
(b)
Landlord may at its sole option, provide janitorial and cleaning services to the
Premises substantially in accordance with prevailing standards for office
buildings of a similar standard in the area in which the Project is located.
Landlord shall not be liable for any loss or damage caused in performance of any
maintenance or cleaning services provided to the Premises, no matter how caused,
whether by theft and whether or not resulting from or contributed to by the
negligence of Landlord, its servants, agents, employees, contractors or persons
for whom Landlord is in law responsible. Without in any way limiting or
affecting the generality or interpretation of the foregoing, Landlord shall in
no event be liable for any indirect or consequential damages suffered by Tenant
or any others.

 
7.2                      Tenant’s Payment of Operating Costs
 
Subject to Section 3 of Schedule “D” to this Lease, commencing on the
Commencement Date and thereafter at all times throughout the Term Tenant shall
pay to Landlord the Proportionate Share of Operating Costs. Subject to Section
5.5, the amounts payable by Tenant pursuant to this Section 7.2 shall be paid to
Landlord within ten (10) days after the submission to Tenant of a statement
showing the amount payable by Tenant from time to time. All amounts payable
under this Article 7 in respect of any period not falling entirely within the
Term shall be adjusted on a per diem basis.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
7.3
Adjustments to Operating Costs

 
 
(a)
If by reason of the conduct of business on the Premises outside Business Hours,
or by reason of the particular use or occupancy of the Premises or any of the
Common Facilities by Tenant, its employees, agents or persons having business
with Tenant, additional costs in the nature of Operating Costs, such as utility
charges, security costs, and costs of heating, ventilating and air conditioning,
are incurred in excess of the costs which would otherwise have been incurred for
such items (“Excess Costs”), then Landlord shall have the right to determine on
a reasonable basis and require Tenant to pay such Excess Costs.

 
 
(b)
If Tenant or any other tenant of the Project, pursuant to its lease or otherwise
by arrangement with Landlord, provides at its cost any goods or services the
cost of which would otherwise be included in Operating Costs, or if any goods or
services the cost of which is included in Operating Costs benefit any portion of
the Project to a materially greater or lesser extent than any other portion of
the Project, then either the denominator for determining a Proportionate Share,
or alternatively the amount of Operating Costs, may be adjusted as determined by
Landlord acting reasonably to provide for the equitable allocation of the cost
of such goods and services among the tenants of the Project.

 
 
(c)
Further, Tenant acknowledges that the Premises may form part of a multi-use
project comprising various office towers, and Tenant acknowledges that the
Operating Costs and Realty Taxes may be allocated on a reasonable basis between
each portion of the Project, based on reasonable cost-sharing principles as
applied by Landlord.

 
8.
USE OF PREMISES

 
8.1                      Use of Premises
 
 
(a)
To the intent that this covenant shall run with the Premises for the benefit for
the Project, excluding the Premises, Tenant covenants that it shall not use and
shall not permit the Premises to be used for any purpose other than as described
as Use of Premises in subsection 1(h) hereof. Tenant acknowledges that Landlord
is making no representation or warranty as to Tenant’s ability to use the
Premises for its intended use and Tenant shall, prior to executing this Lease,
perform such searches and satisfy itself that its use is permitted under all
applicable Laws and that Tenant will be able to obtain an occupancy permit.

 
 
(b)
Tenant acknowledges that it is aware of the nature of the exclusive use rights
granted to certain other tenants of the Building and the Project, more
particularly described in Schedule “E” attached hereto, and agrees that it shall
not be permitted at any time during the Term and all extensions or renewals
thereof to carry out any business in the Premises in such a manner as to
infringe upon any such exclusive use provisions. Tenant also agrees that it
shall not be permitted at any time during the Term and all extensions or
renewals thereof to carry on business in the Premises in such a manner as to
infringe upon any future exclusive uses which Landlord may grant from time to
time. Tenant shall indemnify and save Landlord harmless from any and all
liability, losses, damages and expenses incurred or suffered by Landlord in
connection with the infringement or alleged infringement by Tenant of any of
such exclusive use provisions listed or in remedying or attempting to remedy
such infringement or alleged infringement including, without limitation,
Landlord’s legal fees and expenses on a substantial indemnity basis.

 
 
(c)
Tenant acknowledges and agrees that in no event will an exclusive use or a
restrictive covenant be inferred or implied in its favour by reason of any
restrictions on Tenant’s business or in the foregoing provisions of this Section
8.1.

 
8.2                      Conduct of Business
 
At all times throughout the Term, Tenant shall continuously and actively and
diligently conduct its business in the whole of the Premises in a first class
and reputable manner.
 
8.3                      Tenant’s Fixtures
 
Tenant shall install and maintain in the Premises at all times during the Term
first-class trade fixtures including furnishings and equipment adequate and
appropriate for the business to be conducted on the Premises, all of which shall
be kept in good order and condition. Tenant shall not remove any trade fixtures
or other contents from the Premises during the Term except, with the prior
written consent of Landlord, in the ordinary course of business or for the
purpose of replacing them with others at least equal in value and function to
those being removed.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
8.4
Signs

 
Tenant shall not erect, install or display any sign or display on or visible
from the exterior of the Premises except for a building standard sign on the
main entry door to the Premises and on the building directory board, if any,
both to be installed by Landlord at Tenant’s cost to be paid forthwith upon
request.
 
8.5
Waste Removal

 
Tenant shall not allow any refuse, garbage or any loose, objectionable material
to accumulate in or about the Premises or the Project and will at all times keep
the Premises in a clean and neat condition. Tenant at its expense shall at all
times comply with Landlord’s rules and regulations regarding the separation,
removal and disposal of waste from the Premises. Notwithstanding the foregoing,
Landlord shall have the option to take over the function of separating, removing
and/or disposing of the waste and the cost to Landlord of same shall be included
in Operating Costs and any proceeds obtained may be retained by Landlord for its
own account. Until removed from the Project all waste from the Premises shall be
kept in appropriate containers within the Premises.
 
8.6
Pest Control

 
Tenant shall co-operate with Landlord and with any contractor(s) engaged by
Landlord in respect of pest extermination in the Premises and the Building.
 
8.7
Waste and Nuisance

 
 
(a)
Tenant shall not cause, suffer or permit any waste or damage to the Premises or
leasehold improvements, fixtures or equipment therein nor permit any overloading
of the floors thereof and shall not use or permit to be used any part of the
Premises for any dangerous, noxious or offensive activity or goods and shall not
do or bring anything or permit anything to be done or brought on or about the
Premises or the Project which results in undue noise or vibration or which
Landlord may reasonably deem to be hazardous or a nuisance or annoyance to any
other tenants or any other persons permitted to be on the Project, and Tenant
shall immediately take steps to remedy, remove or desist from any activity,
equipment or goods or conditions on or  emanating from the Premises to which
Landlord objects on a reasonable basis. Tenant shall take every reasonable
precaution to protect the Premises and the Project from risk of damage by fire,
water or the elements or any other cause.

 
 
(b)
Tenant shall not itself, and shall not permit any of its employees, servants,
agents, contractors or persons having business with Tenant, to obstruct any
Common Facilities or use or permit to be used any Common Facilities for other
than their intended purposes. Without limiting the foregoing, Tenant shall not
permit any equipment, goods or material whatsoever to be placed or stored
anywhere in or on the Common Facilities, including without limitation on the
loading docks and other outside areas adjacent to the Premises. Tenant shall
not, and shall not permit anyone else to, place anything on the roof of the
Building or go on to the roof of the Building for any purpose whatsoever,
without Landlord’s prior written consent, which may be arbitrarily withheld in
Landlord’s sole discretion.

 
 
(c)
Tenant shall not use any advertising, transmitting or other media or devices
which can be heard, seen, or received outside the Premises, or which could
interfere with any communications or other systems outside the Premises.

 
 
(d)
Tenant shall be solely responsible for any contaminant, pollutant or toxic
substance at any time affecting the Premises resulting from any act or omission
of Tenant or any other person on the Premises or any activity or substance on
the Premises during the Term, and any period prior to the Term during which the
Premises were used or occupied by or under the control of Tenant, and shall be
responsible for the clean-up and removal of any of the same and any damages
caused by the occurrence, clean-up or removal of any of the same, and Tenant
shall indemnify Landlord in respect thereof.


 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(e)
Tenant agrees to complete the environmental questionnaire attached hereto as
Schedule “G” and to forthwith advise Landlord in writing of any changes in its
activities that may alter the information provided herein.

 
8.8
Compliance with Laws

 
Tenant shall be solely responsible for obtaining from all authorities having
jurisdiction all necessary permits, licences and approvals as may be necessary
to permit Tenant to occupy the Premises and conduct its business thereon, as
required by all applicable Laws. Tenant shall comply at its own expense with all
applicable Laws respecting the use, condition and occupation of the Premises,
and all leasehold improvements, fixtures, equipment and contents thereof.
 
8.9
Deliveries

 
All deliveries to and from the Premises, and loading and unloading of goods,
merchandise, refuse, materials and any other items, shall be made only by way of
such driveways, access routes, doorways, corridors and loading docks as Landlord
may from time to time designate and shall be subject to all applicable rules and
regulations made by Landlord from time to time pursuant to Section 17.4.
 
8.10
Window Coverings

 
Tenant shall comply with all rules and regulations from time to time made by
Landlord in respect of window coverings on the interior of the Premises, in
order to maximize the efficiency of the climate control equipment in or serving
the Premises or to maintain an attractive uniform appearance of the Project from
the exterior thereof.
 
8.11
Prohibited Uses

 
Tenant shall not cause, suffer or permit the Premises or any part thereof to be
used at any time during the Term for any of the following businesses or
activities:
 
 
(a)
any retail or wholesale sales activities or any auction;

 
 
(b)
any vending machines or other coin operated machines, entertainment or games
machines or any other mechanical or electrical serving or dispensing machines or
devices whatsoever or the sale or supply of food or beverages (other than food
or beverages such as are routinely served in office premises without charge to
employees such as coffee and soft drinks) unless expressly permitted in writing
by Landlord, in its sole discretion;

 
 
(c)
any sale of tickets for theatre or other entertainment events or lottery
tickets;

 
 
(d)
any type of business or business practice which would, in the sole opinion of
Landlord, tend to lower the character or image of the Project or any portion
thereof;

 
 
(e)
any use which in any way contravenes any restrictive covenants in leases granted
by Landlord; Tenant covenants and agrees that it will not carry on in the
Premises any business which will in any way place Landlord in breach of any such
restrictive covenants and Tenant will indemnify and save Landlord harmless from
and against all actions, claims, demands and costs with respect thereto; this
subsection (e) shall not be interpreted to prevent Tenant from carrying on in
the Premises any business to the extent expressly permitted pursuant to Section
8.1 hereof;

 
 
(f)
any business or activity not in compliance with all Laws;

 
 
(g)
a consulate, embassy, trade commission or other representative of a foreign
government;

 
 
(h)
a governmental agency, service or office, ministry, social services agency
(including a welfare, immigration office or any other governmental office which
would result in access to the Premises to the general public);

 
 
(i)
an office for any political action, lobbying or for the primary purpose of any
politically oriented or motivated activities;

 
 
(j)
an office for a union;

 
 
(k)
a social services agency;


 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(l)
in a manner which would result in people waiting in the Common Facilities of the
Project;

 
 
(m)
in any manner which would result in unemployed or homeless people or those in
need of social assistance attending at the Project;

 
 
(n)
for a call centre; or

 
 
(o)
for a school or training centre of any kind.

 
The inclusion of the foregoing provisions of this Section 8.11 shall not be
deemed to be a representation or warranty of Landlord that any of the foregoing
activities will not be authorized by Landlord to be conducted on any part of the
Project.
 
Tenant shall forthwith, upon the request of Landlord, discontinue any business,
conduct or practice carried on or maintained in or about the Premises which, in
Landlord’s sole opinion, may damage or reflect unfavourably upon Landlord, the
Project, or any other tenants or occupants thereof.
 
If, in the opinion of Landlord, Tenant is in breach of any of the provisions of
this Section 8.11, Tenant shall immediately discontinue such use upon Landlord’s
written request.
 
9.
SERVICES AND UTILITIES

 
9.1                      Utilities
 
 
(a)
Tenant shall promptly pay for, as and when they fall due, to Landlord or as
Landlord shall from time to time direct, all costs of supplying water,
electricity, gas, and any other utilities which are available and supplied to or
in respect of the Premises, and all costs for all fittings, connections and
meters and all work performed in connection with any services or utilities
provided to the Premises. Tenant shall promptly execute and deliver any
agreements required by Landlord or by utilities suppliers in respect of the
supply of any utilities to the Premises. Tenant’s use of any such utilities
shall not exceed the available capacity of the existing systems from time to
time.

 
 
(b)
Should there be no individual meters for the measurement of the consumption of
any utilities supplied to the Premises then Landlord, acting reasonably, may
allocate the cost of such utilities among the various users thereof. If required
by Landlord, Tenant shall install at its expense a separate meter or meters to
measure the consumption of any or all utilities in the Premises. The cost of any
utilities which are not charged to tenants of the Building individually shall be
included in Operating Costs.

 
9.2                       Heating and Air Conditioning
 
 
(a)
Tenant shall be responsible for and promptly pay for as and when due, to
Landlord or as Landlord shall from time to time direct, all costs of heating,
ventilating, air conditioning and humidity control in the Premises. The said
costs payable by Tenant shall be as determined by separate meters, if any, and
otherwise as determined by Landlord acting reasonably. Tenant shall install at
its expense such meters and in such locations as shall be required by Landlord
to measure the supply of or costs to be charged for heating, ventilating, air
conditioning and humidity control in the Premises.

 
 
(b)
Tenant shall operate the heating, ventilating, air conditioning and humidity
control equipment within or serving the Premises in such manner as to maintain
such reasonable conditions of temperature, air circulation and humidity within
the Premises as determined by Landlord and, in any event, in such manner that
there shall be no direct or indirect use of heating, ventilating, air
conditioning and humidity control from the Common Facilities for the Premises.
Tenant shall comply with all rules and regulations as Landlord shall make from
time to time respecting the maintenance, repair and operation of all such
heating, ventilating and air conditioning equipment.

 
 
(c)
Landlord shall have the right to require Tenant to pay as Excess Costs, pursuant
to subsection 7.3(a), any increase in Operating Costs caused by: (a) the
particular use or occupancy of the Premises; (b) above-normal consumption of
electrical or other power on the Premises; (c) the configuration of partitions
or other items on the Premises; or (d) the failure of Tenant to shade windows.


 
- 13 -

--------------------------------------------------------------------------------

 
 
9.3                       Non-Liability of Landlord
 
Landlord shall not be liable for any damages, direct or indirect, resulting from
or contributed to by any interruption or cessation in supply of any utilities or
heating, ventilating, air conditioning and humidity control. Without limiting
the generality of the foregoing, Landlord shall not be liable for and Tenant
shall indemnify Landlord against any and all indirect or consequential damages
or damages for personal discomfort or illness of Tenant or any persons permitted
by it to be on the Premises, by reason of the suspension or non-operation of any
utilities, heating, ventilating, air conditioning or humidity control.
 
9.4                       Landlord’s Suspension of Utilities
 
In order to effect any maintenance, repairs, replacements or alterations to any
of such utilities, heating, ventilating, air conditioning or humidity control
equipment or systems, or any other part of the Project, Landlord shall have the
right to modify or temporarily discontinue or suspend the operation of any such
equipment or systems as required from time to time.
 
10.
MAINTENANCE, REPAIRS AND ALTERATIONS

 
10.1
Maintenance and Repairs of Premises

 
At all times throughout the Term, Tenant at its sole expense shall perform such
maintenance (including painting and repair or replacement of any interior
finishings), repairs and replacements as required to keep the Premises, all
contents thereof and all services and equipment located in or primarily serving
the Premises, in first-class appearance and condition, and in accordance with
all Laws and Landlord’s reasonable requirements, subject only to the obligations
of Landlord expressly provided in Section 10.7. For the purposes of this Section
10.1, the Premises shall include, without limitation, all leasehold
improvements, perimeter walls and glass and doors.
 
10.2                     Approval of Repairs and Alterations
 
 
(a)
Tenant shall not make any repairs, replacements, changes, additions,
improvements or alterations (hereinafter referred to as “Alterations”) to the
Premises without Landlord’s prior written consent, which consent shall not be
unreasonably withheld unless such proposed Alterations might affect the demising
walls or entrances of the Premises or the structure of the Building or the
coverage of the Project for zoning purposes, or the parking requirements for the
Project, or impair the value or usefulness of the Premises or the Project, in
any of which cases Landlord’s consent may be unreasonably withheld in Landlord’s
sole discretion.

 
 
(b)
With its request for consent, Tenant shall submit to Landlord details of the
proposed Alterations including plans and specifications prepared by qualified
architects or engineers, and such Alterations shall be completed in accordance
with the plans and specifications approved in writing by Landlord.

 
 
(c)
All Alterations shall be planned and completed in compliance with all Laws and
Tenant shall, prior to commencing any Alterations, obtain at its expense all
necessary permits and licences. Prior to the commencement of any such
Alterations Tenant shall furnish to Landlord such evidence as reasonably
required by Landlord of the projected cost of Alterations and Tenant’s ability
to pay for same, together with such indemnification against costs, liens and
damages as Landlord shall reasonably require including, if required by Landlord,
a performance, completion and labour and materials bond acceptable to Landlord
guaranteeing completion of such Alterations.

 
 
(d)
All Alterations shall be performed at Tenant’s cost, promptly and in a good and
workmanlike manner and in compliance with Landlord’s rules and regulations, by
competent contractors or workmen who shall be first approved in writing by
Landlord, which approval shall not be unreasonably withheld. Unless expressly
authorized by Landlord in writing to the contrary, all Alterations which might
cost in excess of Ten Thousand ($10,000.00) Dollars to complete or which might
require a building permit or which might affect the structure or any mechanical,
electrical, utility, sprinkler, communications or other similar systems within
the Premises or the Project, shall, at Landlord’s option, be performed at
Tenant’s expense by Landlord or by contractors designated by Landlord and under
Landlord’s supervision and under the supervision of a qualified architect or
engineer approved by Landlord, in advance. For all Alterations performed by
Landlord or at Landlord’s expense or under Landlord’s supervision, Tenant shall
pay forthwith upon request all amounts paid or payable by Landlord to third
parties and all reasonable charges of Landlord for its own personnel plus
fifteen (15%) percent of such amounts and charges for Landlord’s inspection and
supervision. All Alterations, the making of which might disrupt other tenants or
occupants of the Project or the public, shall be performed outside Business
Hours.


 
- 14 -

--------------------------------------------------------------------------------

 
 
(e)
If Tenant performs any such Alterations without compliance with all of the
foregoing provisions of this Article 10, Landlord shall have the right to
require Tenant to remove such Alterations forthwith.

 
(f)
Tenant shall pay to Landlord forthwith upon request all of Landlord’s reasonable
costs including, without limitation, fees of architects, engineers and
designers, incurred in dealing with Tenant’s request for Landlord’s consent to
any Alterations, whether or not such consent is granted, and in inspecting and
supervising any such Alterations and Landlord shall have the right to require
Tenant to pay Landlord a deposit on account of such costs as a precondition to
Landlord’s granting such consent.

 
10.3                    Repair According to Landlord’s Notice
 
Landlord or any persons designated by it shall have the right to enter the
Premises at any time to view the state of repair and condition thereof and
Tenant shall promptly perform according to Landlord’s written notice any
maintenance (including painting and repair or replacement of any interior
finishings), repairs or replacements in accordance with Tenant’s obligations
hereunder.
 
10.4
Notice by Tenant

 
Tenant shall give immediate written notice to Landlord of any accident, defect
or damage in any part of the Premises or the Project which comes to the
attention of Tenant or any of its employees or contractors notwithstanding the
fact that Landlord may have no obligation in respect of the same.
 
10.5
Ownership of Leasehold Improvements

 
All leasehold improvements installed in or about the Premises shall forthwith
upon the installation thereof become the property of Landlord but without
Landlord’s thereby accepting any responsibility in respect of the maintenance,
repair or replacement thereof. The expression “leasehold improvements” where
used in this Lease includes, without limitation, all fixtures, installations,
alterations and additions from time to time made or installed in or about the
Premises, and includes all of the following, whether or not they are trade
fixtures or easily removable: doors, partitions and hardware; mechanical,
electrical and utility installations; carpeting, drapes, other floor and window
coverings and drapery hardware; heating, ventilating, air conditioning and
humidity control equipment; lighting fixtures; built-in furniture and
finishings; counters in any way connected to the Premises or to any utility
services located therein. The only exclusions from “leasehold improvements” are
free-standing furniture, trade fixtures and equipment not in any way connected
to the Premises or to any utilities systems located therein.
 
10.6
Construction Liens

 
Tenant shall make all payments and take all steps as may be necessary to ensure
that no lien is registered against the Project or any portion thereof as a
result of any work, services or materials supplied to Tenant or the Premises.
Tenant shall cause any such registrations to be discharged or vacated
immediately after notice from Landlord, or within ten (10) days after
registration, whichever is earlier. Tenant shall indemnify and save harmless
Landlord from and against any liabilities, claims, liens, damages, costs and
expenses, including legal expenses, arising in connection with any work,
services or materials supplied to Tenant or the Premises. If Tenant fails to
cause any such registration to be discharged or vacated as aforesaid then, in
addition to any other rights of Landlord, Landlord may, but shall not be obliged
to, discharge the same by paying the amount claimed into court, and the amounts
so paid and all costs incurred by Landlord, including legal fees and
disbursements, shall be paid by Tenant to Landlord forthwith upon demand.
 
10.7
Landlord’s Repairs

 
Subject to the provisions of Article 12 herein and subject to Tenant’s
obligations hereunder, to the extent that the failure to do so would materially
detrimentally affect access to or use of the Premises, on reasonable notice from
Tenant Landlord shall repair: (a) defects in the structure of the Project and
exterior walls of the Building; and (b) transportation, electrical, mechanical
and drainage equipment and systems forming part of the Project but not located
within the Premises and not serving exclusively the Premises. Landlord’s costs
of compliance with this Section 10.7 shall be included in Operating Costs to the
extent set out in Section 2.17. Provided that to the extent that such repair is
necessitated directly or indirectly by any act or omission of Tenant or any
servant, employee, agent, contractor, invitee or licensee of Tenant, Tenant
shall be solely responsible for the cost of such repairs in accordance with
Section 10.8 and shall indemnify Landlord in respect thereof.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
10.8
Special Services

 
 
(a)
Tenant shall pay Landlord on demand all charges as determined and allocated by
Landlord acting reasonably in respect of all special services provided to or for
the benefit of Tenant beyond building standard services the costs of which are
included in Operating Costs. Unless otherwise expressly agreed between Landlord
and Tenant to the contrary in respect of any specific matter from time to time,
all work performed and materials supplied by Landlord for Tenant or otherwise
respecting the Premises pursuant to the provisions hereof or otherwise shall be
paid for by Tenant to Landlord forthwith on demand at Landlord’s cost for the
same plus fifteen (15%) percent of such amounts and charges for inspection and
supervision.

 
 
(b)
Landlord shall be the exclusive supplier in respect of the Premises, at Tenant’s
expense, for replacement of tubes, bulbs and ballasts, for any services
requiring drilling or otherwise penetrating floors, walls or ceilings, and for
locksmithing and security arrangements. If Landlord, in its sole discretion,
agrees in writing with Tenant that it shall not be the exclusive supplier of any
of the aforesaid services, then only persons approved by Landlord acting
reasonably may supply same to the Premises.

 
11.
END OF TERM

 
11.1                     Vacating of Possession
 
Forthwith upon the expiry or earlier termination of the Term, Tenant shall
deliver to Landlord vacant possession of the Premises in such condition in which
Tenant is required to keep the Premises during the Term pursuant hereto and
shall leave the Premises in neat and clean condition and shall deliver to
Landlord all keys for the Premises and all keys or combinations to locks on
doors or vaults in the Premises.
 
11.2                     Removal of Trade Fixtures
 
Provided Tenant has paid all Rent and is not otherwise in default hereunder, or
if otherwise authorized or requested by Landlord, at the expiry or earlier
termination of the Term Tenant shall remove its trade fixtures and repair all
damage resulting from the installation or removal of such trade fixtures. If at
the expiry or earlier termination of the Term Tenant does not remove its trade
fixtures or any of its other property on the Premises, Landlord shall have no
obligation in respect thereof and may sell or destroy the same or have  them
removed or stored at the expense of Tenant; at the option of Landlord, such
trade fixtures or property shall  become the absolute property of Landlord
without any compensation to Tenant.
 
11.3
Removal of Leasehold Improvements

 
 
(a)
Notwithstanding that the leasehold improvements become the property of Landlord
upon installation, at the expiry or earlier termination of the Term Tenant shall
remove any or all of such leasehold improvements made or installed in or about
the Premises by Tenant, or by  Landlord as Tenant’s contractor, as required by
Landlord and in so doing shall repair all damage resulting from, and shall
restore the Premises to their condition prior to, the installation and removal
of such leasehold improvements.

 
 
(b)
Notwithstanding anything in the foregoing to the contrary, provided Tenant in
actual physical occupancy of and actively and diligently conducting business in
the whole of the Premises is Occulogix, Inc., upon the expiry or earlier
termination or sooner surrender of this Lease, Tenant’s obligation for removal
of leasehold improvements shall extend only to: (i) those leasehold improvements
installed by or on behalf of Tenant without Landlord’s prior written consent;
and (ii) those Non-Standard Leasehold Improvements as Landlord shall require to
be removed, and Tenant shall restore the Premises and the Project to the
condition in which they existed prior to the installation and removal of such
improvements. The term “Non-Standard Leasehold Improvements” shall mean:
computer rooms and/or any other raised-floor environments; non-standard heating,
ventilating and air conditioning systems installed for the specific use of the
Premises; internal stairwells; custom lighting and electrical installations;
dry-wall ceilings; telecommunication equipment (including all cabling, wiring,
and conduits which have been installed by or on behalf of the Tenant); oversized
boardrooms; training rooms; safes; vaults and, whether located within the
Premises or elsewhere in the Project, any back-up and/or emergency power
supplies, antennae, satellite dishes or other communication  facilities
including, without limitation, creating within the Premises a large number of
small offices and corridors which change direction or discontinue. Landlord may
do or arrange to have done the work necessary to remove such improvements from
the Premises if Tenant fails to do so, and Tenant shall pay for Landlord’s costs
of so doing, plus an administration fee representing Landlord’s costs to
supervise and inspect such work, in the amount of fifteen (15%) percent of such
costs, forthwith upon demand therefor.


 
- 16 -

--------------------------------------------------------------------------------

 
 
11.4                     Overholding by Tenant
 
If Tenant remains in possession of all or any part of the Premises after the
expiry of the Term with the consent of Landlord but without any further written
agreement, this Lease shall not be deemed thereby to have been extended and
Tenant shall be deemed to be occupying the Premises as a monthly tenant on the
same terms as set forth in this Lease insofar as they are applicable to a
monthly tenancy except the monthly Basic Rent shall be one hundred and fifty
percent (150%) of the monthly Basic Rent payable during the last twelve months
of the Term.
 
12.
DAMAGE AND DESTRUCTION

 
12.1                     Insured Damage to Premises
 
 
(a)
If there is damage to or destruction of the Premises caused by an occurrence
against which, and to not more than the extent that, Landlord either is required
to insure pursuant to this Lease or  is otherwise insured (“Insured Damage”),
then the following provisions of this Section 12.1 shall apply.

 
 
(b)
If such damage or destruction is such as to render the whole or any part of the
Premises unusable for the purpose of Tenant’s use and occupancy thereof,
Landlord shall deliver to Tenant within thirty (30) days following the
occurrence of such damage or destruction its reasonable opinion as to whether or
not the same is capable of being repaired, to the extent of Landlord’s repair
obligations hereunder, within one hundred eighty (180) days following such
occurrence.

 
 
(c)
If this Lease is not terminated as herein provided, Landlord, to the extent of
insurance proceeds which it receives or would have received had it maintained
such insurance as it is required to maintain hereunder, and to the extent that
any mortgagee(s) entitled to be paid such insurance  proceeds consents to the
use of the same for repair of such damage or destruction, shall diligently
proceed to perform repairs to the Premises to the extent of its obligations
pursuant to Section 10.7 hereof; and Tenant, commencing as soon as practicable
but without interfering with Landlord’s repairs, shall diligently perform such
repairs as are Tenant’s responsibility pursuant hereto.

 
 
(d)
If in Landlord’s reasonable opinion, the Premises are not capable of being
repaired as aforesaid within one hundred eighty (180) days following such
occurrence, Landlord may elect, by written notice to the Tenant within thirty
(30) days after delivery by Landlord of the opinion  provided for in subsection
12.1(b) above, to terminate this Lease, whereupon Tenant shall immediately
surrender possession of the Premises and Basic Rent and all other payments for
which Tenant is liable pursuant hereto shall be apportioned to the effective
date of such termination.

 
 
(e)
If the damage is such as to render the whole or any part of the Premises
unusable in whole or in part for the purpose of Tenant’s use and occupancy
thereof for a period of five (5) days or more,  then the Basic Rent payable
hereunder shall abate for the portion of such period in excess of five (5) days,
to the extent that Tenant’s use and occupancy of the Premises is in fact
diminished, which determination shall be made by Landlord, until the earlier of:
(i) the thirtieth (30th) day after the Premises are determined by Landlord to be
ready for Tenant to commence its repairs to the Premises; and (ii) the date on
which Tenant first commences the conduct of business in any part of the Premises
which had been damaged.


 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(f)
The respective obligations of Landlord and Tenant with respect to repair of the
Premises following any damage or destruction shall be performed with all
reasonable speed and in accordance with all applicable obligations to repair
contained herein. Tenant acknowledges that its obligations to repair the
Premises after such damage or destruction shall be performed at its sole cost
without any contribution by Landlord whether or not the damage or destruction
was caused by Landlord’s fault and whether or not Landlord had at any time made
any contribution to the cost of any leasehold improvements in the Premises. In
any event, within thirty (30) days after Landlord has completed its repairs to
the Premises as aforesaid, Tenant shall complete its repairs to the Premises and
shall recommence the conduct of business thereon.

 
12.2
Uninsured Damage and Last Two Years

 
If there is damage to or destruction of the Premises and if, in Landlord’s
reasonable opinion, of which notice is given to Tenant within fifteen (15) days
after the later of the date of such damage or destruction and the date upon
which Landlord is notified by Tenant of such damage or destruction, the Premises
are not capable of being repaired to the extent of Landlord’s repair obligations
within thirty (30) days following the giving of such notice and if: (a) such
damage or destruction is not Insured Damage; or (b) such damage or destruction
occurs within the last two (2) Lease Years of the Term and either Tenant has no
remaining rights to renew this Lease or, having the right to renew this Lease
fails to do so within fifteen (15) days after receipt of the said notice, then
Landlord, at its option to be exercised by written notice given to Tenant within
thirty (30) days after the later of the date of such damage or destruction and
the date upon which Landlord is notified by Tenant of such damage or
destruction, may terminate this Lease whereupon Tenant shall immediately
surrender possession of the Premises and Basic Rent and all other payments for
which Tenant is liable hereunder shall be apportioned to the effective date of
such termination. If this Lease is not terminated as aforesaid the parties shall
repair as provided in subsection 12.1(c) hereof and there shall be no abatement
of any Rent unless the damage or destruction is Insured Damage and then only to
the extent expressly provided in subsection 12.1(e) above.
 
12.3
Damage to Project

 
If twenty-five (25%) percent or more of the Rentable Area of Leasable Areas of
the Project is damaged or destroyed by any cause whatsoever, whether or not
there is any damage to the Premises, Landlord may, at its option, by notice
given to Tenant within sixty (60) days after such occurrence, terminate this
Lease as of a date specified in such notice, which date shall be not less than
thirty (30) days and not more than one  hundred eighty (180) days after the
giving of such notice. In the event of such termination Tenant shall surrender
vacant possession of the Premises by not later than the said date of
termination, and Basic Rent and all other payments for which Tenant is liable
hereunder shall be apportioned to the effective date of termination. If Landlord
does not so elect to terminate this Lease, Landlord shall diligently proceed to
repair and rebuild the Project to the extent of its obligations pursuant hereto
to the extent of insurance proceeds which Landlord receives or would have
received had it maintained such insurance as required hereunder, and to the
extent that any mortgagee entitled to be paid such insurance proceeds consents
to the use of same for such purpose.
 
12.4
Restoration of Premises or Project

 
If there is damage to or destruction of the Premises or the Project and if this
Lease is not terminated pursuant hereto, Landlord, in performing its repairs as
required hereby, shall not be obliged to repair or rebuild in accordance with
the plans or specifications for the Premises or the Project as they existed
prior to such damage or destruction; rather, Landlord may repair or rebuild in
accordance with any plans and specifications chosen by Landlord in its sole
discretion provided that Tenant’s use of and access to the Premises and the
general overall quality of the Project are not materially detrimentally affected
by any difference in plans or specifications of the Premises or the Project.
 
12.5
Determination of Matters

 
For the purposes of this Article 12 all matters requiring determination such as,
without limitation, the extent to which any area(s) of the Premises or the
Project are damaged or are not capable of being used, or the time within which
repairs may be made, unless expressly provided to the contrary, shall be
determined by Landlord’s Architect, such determination to be final and binding
on the parties.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
13.
INSURANCE AND INDEMNITY

 
13.1
Landlord’s Insurance

 
Landlord shall obtain and maintain in full force and effect during the Term with
respect to the Project insurance against such occurrences and in such amounts,
on such terms and with such deductible(s) as would a prudent owner of such a
project. Such insurance may include, without limitation: (a) insurance on the
Building and any improvements therein which Landlord desires to insure, against
damage by fire and other risks covered by extended coverage fire insurance
policies or, at Landlord’s option, all risks insurance; (b) boiler and machinery
insurance; (c) rental income insurance; (d) public liability insurance; and (e)
such other insurance and in such amounts and on such terms as Landlord, in its
discretion, may reasonably determine. Notwithstanding that Tenant shall be
contributing to the costs of such insurance pursuant to the terms of this Lease,
Tenant shall not have any interest in or any right to recover any proceeds under
any of Landlord’s insurance policies.
 
13.2
Tenant’s Effect On Other Insurance

 
 
(a)
Tenant shall not do or permit anywhere on the Premises or Project anything which
might: (i) result in any increase in the cost of any insurance policy of
Landlord on the Project; (ii) result in an actual or threatened cancellation of
or adverse change in any insurance policy of Landlord on the Project; or (iii)
be prohibited by any insurance policy of Landlord on the Project.

 
 
(b)
If the cost of any insurance policies of Landlord on the Project is increased as
a result of any improvements made by Tenant or anything done or permitted by
Tenant anywhere on the Premises or Project, Tenant shall pay the full amount of
such increase to Landlord forthwith upon demand. Tenant’s responsibility for any
increased cost of insurance as aforesaid shall be conclusively determined by a
statement issued by the organization, company or insurer establishing the
insurance rates for the relevant policy.

 
 
(c)
If there is an actual or threatened cancellation of or adverse change in any
policy of insurance of Landlord on the Project by reason of anything done or
permitted by Tenant anywhere on the Premises or Project, and if Tenant fails to
remedy the situation giving rise to such actual or threatened cancellation or
change within twenty-four (24) hours after notice from Landlord, then Landlord
may, at its option, either: (i) terminate this Lease forthwith by written
notice; or, (ii) remedy the situation giving rise to such actual or threatened
cancellation or change, all at the cost of Tenant to be paid to Landlord
forthwith upon demand, and for such purpose Landlord shall have the right to
enter upon the Premises without further notice.

 
13.3
Tenant’s Insurance

 
 
(a)
Tenant shall, at its sole expense, maintain in full force and effect at all
times throughout the Term and such other times, if any, as Tenant occupies the
Premises or any portion thereof, such insurance as would be maintained by a
prudent tenant of premises such as the Premises, which insurance shall include
at least all of the following:

 
 
(i)
commercial general liability insurance on an occurrence basis with respect to
any use and occupancy of or things on the Premises, and with respect to the use
and occupancy of any other part of the Project by Tenant or any of its
employees, servants, agents, invitees, licensees, subtenants, contractors or
persons for whom Tenant is in law responsible, with coverage for any occurrence
of not less than Five Million ($5,000,000.00) Dollars or such higher amount as
Landlord may reasonably require on not less than one (1) month’s notice;

 
 
(ii)
all risks insurance covering the leasehold improvements, trade fixtures and
contents on the Premises, for not less than the full replacement cost thereof
and with a replacement cost endorsement;

 
 
(iii)
if applicable, broad form comprehensive boiler and machinery insurance on all
insurable objects located on or about the Premises or which are the property or
responsibility of Tenant, for not less than the full replacement cost thereof
and with a replacement cost endorsement;

 
 
(iv)
business interruption insurance and/or extra expense insurance in such amounts
as necessary to fully compensate Tenant for direct or indirect loss of sales or
earnings or extra expenses incurred resulting from or attributable to any of the
perils required to be  insured against under the policies referred to in
subsections 13.3(a)(ii) and (iii) and all circumstances usually insured against
by cautious tenants including losses resulting from interference with or
prevention of access to the Premises or the Project as a result of such perils
or for any other reason;


 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(v)
tenant’s legal liability insurance for the full replacement cost of the
Premises, and the loss of use thereof; and

 
 
(vi)
any other insurance against such risks and in such amounts as Landlord or any
mortgagee of Landlord may from time to time reasonably require upon not less
than thirty (30) days’ notice to Tenant.

 
 
(b)
Each of Tenant’s insurance policies shall name Landlord and Landlord’s Mortgagee
as an additional insured with Landlord as loss payee, and shall be taken out
with insurers and shall be in such form and on such terms as are satisfactory to
Landlord from time to time. Without limiting the generality of the foregoing,
each of Tenant’s insurance policies shall contain:

 
 
(i)
the standard mortgage clause as may be required by any mortgagee of Landlord;

 
 
(ii)
a waiver by the insurer of any rights of subrogation to which such insurer might
otherwise be entitled against Landlord or any person for whom Landlord is in law
responsible;

 
 
(iii)
an undertaking by the insurer that no material change adverse to Tenant or
Landlord or any mortgagee of Landlord will be made and the policy will not lapse
or be terminated, except after not less than thirty (30) days’ written notice to
Tenant and Landlord and to any mortgagee of Landlord;

 
 
(iv)
a provision stating that Tenant’s insurance policy shall be primary and shall
not call into contribution any other insurance available to Landlord;

 
 
(v)
a disputed loss endorsement, where applicable;

 
 
(vi)
a severability of interests clause and a cross-liability clause; and

 
 
(vii)
a waiver, in respect of the interests of Landlord and any mortgagee of Landlord,
of any provision with respect to any breach of any warranties, representations,
declarations or conditions contained in the said policy.

 
 
(c)
Tenant shall ensure that Landlord shall at all times be in possession of either
certificates or certified copies of Tenant’s insurance policies which are in
good standing and in compliance with Tenant’s obligations hereunder.

 
 
(d)
Tenant hereby releases Landlord and its servants, agents, employees, contractors
and those for whom Landlord is in law responsible from all losses, damages and
claims of any kind in respect of which Tenant is required to maintain insurance
hereunder or is otherwise insured.

 
13.4
Landlord’s Right to Place Tenant’s Insurance

 
If Tenant fails to maintain in force, or pay any premiums for, any insurance
required to be maintained by Tenant hereunder, or if Tenant fails from time to
time to deliver to Landlord satisfactory proof of the good standing of any such
insurance or the payment of premiums therefor, then Landlord, without prejudice
to any of its other rights and remedies hereunder, shall have the right but not
the obligation to effect such insurance on behalf of Tenant and the cost thereof
and all other reasonable expenses incurred by Landlord in that regard shall be
paid by Tenant to Landlord forthwith upon demand.
 
13.5
Landlord’s Non-Liability

 
Tenant agrees that Landlord shall not be liable or responsible in any way for
any injury or death to any person or for any loss or damage to any property, at
any time on or about the Premises or any property owned by or being the
responsibility of Tenant or any of its servants, agents, customers, contractors
or persons for whom Tenant is in law responsible elsewhere on or about the
Project, no matter how the same shall be caused and whether or not resulting
from the negligence of Landlord, its servants, agents, employees, contractors or
persons for whom Landlord is in law responsible. Without limiting the generality
of the foregoing, Landlord shall not be liable or responsible for any such
injury, death, loss or damage to any persons or property caused or contributed
to by any of the following: fire, explosion, steam, water, rain, snow, dampness,
leakage, electricity or gas. Without limiting or affecting the generality or
interpretation of the foregoing, and notwithstanding the foregoing, it is agreed
that Landlord shall in no event be liable for any indirect or consequential
damages suffered by Tenant.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
13.6
Indemnity of Landlord

 
Tenant shall indemnify Landlord and all of its servants, agents, employees,
contractors and persons for whom Landlord is in law responsible against any and
all liabilities, claims, damages, losses and expenses, including all reasonable
legal fees and disbursements, arising from: (a) any breach by Tenant of any of
the provisions of this Lease; (b) any act or omission of any person on the
Premises or any use or occupancy of or any things in the Premises; (c) any act
or omission of Tenant or any of its servants, agents, employees, invitees,
licensees, sub-tenants, concessionaires, contractors or persons for whom Tenant
is in law responsible on the Premises or elsewhere on or about the Project; or
(d) any injury or death of persons, or any loss or damage to property of Tenant
or any of its servants, agents, employees, invitees, licensees, subtenants,
contractors or persons for whom Tenant is in law responsible, on the Premises or
elsewhere on or about the Project.
 
13.7                     Landlord’s Employees and Agents
 
Every indemnity, exclusion, release of liability and waiver of subrogation
contained in this Lease for the benefit of Landlord shall extend to and benefit
all of Landlord’s servants, agents, employees, and others for whom Landlord is
in law responsible. Solely for such purpose, and to the extent that Landlord
expressly chooses to enforce the benefits of this section for the foregoing
persons, it is agreed that Landlord is the agent or trustee for such persons.
 
14.          ASSIGNMENT, SUBLETTING AND CHANGE OF CONTROL
 
14.1
Consent Required

 
 
(a)
Tenant shall not assign this Lease in whole or in part and shall not sublet or
part with or share possession of all or any part of the Premises and shall not
grant any licences or other rights to others to use any portion of the Premises
(all of the foregoing being hereinafter referred to as a “Transfer”; a party
making a Transfer is referred to as a “Transferor” and a party taking a Transfer
is referred to as a “Transferee”) without the prior written consent of Landlord
in each instance, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Landlord shall be entitled to arbitrarily or
unreasonably withhold its consent to any Transfer in respect of which Landlord
exercises its right to terminate this Lease, or to take a Transfer of the
Premises or any portion thereof, pursuant to Section 14.3. The provisions of
this Article 14 shall apply to any Transfer which might occur by inheritance or
operation of law.

 
 
(b)
Notwithstanding and without in any way affecting or limiting the interpretation
of the foregoing, it is agreed that it shall be reasonable for Landlord to
withhold its consent to a Transfer unless it is shown to Landlord’s satisfaction
that: (i) the proposed Transferee has a good business and personal reputation;
(ii) the proposed Transferee or its principal shareholders has not been bankrupt
or the holder of twenty (20%) percent or more of the issued shares of any class
of shares of a corporation or of an interest in a partnership, either of which
has been bankrupt in the ten (10) years preceding the date of the proposed
Transfer; (iii) the proposed Transferee has good financial strength at least
equal to that of Tenant at the date of this Lease, and at least sufficient to
satisfy all of the obligations of Tenant hereunder; (iv) the proposed Transferee
is not an existing occupant of any part of the Project; (v) the proposed
Transferee has not then recently been a prospect involved in bona fide
negotiations with Landlord respecting the leasing of any premises in the Project
and is not in any way affiliated with such bona fide prospect; (vi) the Transfer
would not result in a breach of any agreement by which Landlord is bound with
respect to any part of the Project; and (vii) without affecting the
interpretation of Section 8.1 or any other provision hereof, the business
proposed to be carried on by the Transferee on the Premises will not be
incompatible with the uses of other tenants of the Project, and will not be more
burdensome on the Project, in terms of parking requirements or any other factor,
than the business previously carried on by Tenant on the Premises.

 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
(c)
If Landlord withholds, delays or refuses to give consent to any Transfer,
whether or not Landlord is entitled to do so, Landlord shall not be liable for
any losses or damages in any way resulting therefrom and Tenant shall not be
entitled to terminate this Lease or exercise any other remedy whatever in
respect thereof except to seek the order of a court of competent jurisdiction
compelling Landlord to grant any such consent which Landlord is obliged to grant
pursuant to the terms of this Lease.

 
 
(d)
No Transfer may be made where any portion of Rent is lower than that provided
for herein or otherwise on terms more favourable to the Transferee than the
terms set forth herein.

 
14.2
Obtaining Consent

 
All requests to Landlord for consent to any Transfer shall be made to Landlord
in writing together with a copy of the agreement pursuant to which the proposed
Transfer will be made, accompanied by such information in writing as a landlord
might reasonably require respecting a proposed Transferee including, without
limitation, name, business and home addresses and telephone numbers, business
experience, credit information and rating, financial position and banking and
personal references, description of business proposed to be conducted by the
Transferee on the Premises and parking requirements for such business. Tenant
shall promptly pay all costs incurred by Landlord in considering and processing
the request for consent including legal costs and all costs of completing any
documentation to implement any Transfer, which shall be prepared by Landlord or
its solicitor if required by Landlord, and as a prior condition to considering
any request for consent Landlord may require from Tenant payment of a reasonable
deposit, of at least Six Hundred ($600.00) Dollars, on account of Landlord’s
said costs.
 
14.3
Landlord’s Option

 
Notwithstanding the other provisions contained in this Article 14, after
Landlord receives a request for consent to a Transfer with the information and
copy of agreement hereinabove required, it shall have the option, to be
exercised by written notice to Tenant within fifteen (15) days after the receipt
of such request, information, deposit and agreement to: (a) to terminate this
Lease as it relates to the portion of the Premises which is the subject of the
proposed Transfer (“Transferred Premises”) effective as of the date on which the
proposed Transfer was to have occurred; or (b) take a Transfer from Tenant of
the Transferred Premises on the same terms as the Transfer in respect of which
Tenant has requested Landlord’s consent, as aforesaid. If Landlord gives Tenant
notice either electing to terminate this Lease or to take a Transfer of the
Transferred Premises, as aforesaid, Tenant shall have the right, to be exercised
by written notice to Landlord within ten (10) days after receipt of such
Landlord’s notice, to withdraw the request for consent to the Transfer, in which
case Tenant shall not proceed with such Transfer, the Landlord’s notice shall be
null and void and this Lease shall continue in full force and effect. If,
pursuant to this Section 14.3, Landlord terminates this Lease as it relates to a
portion of the Premises or takes a Transfer of a portion of the Premises, Tenant
hereby grants to Landlord and any others entitled to use the same, to use for
their intended purposes all portions of the Premises in the nature of common
areas (such as corridors, washrooms, lobbies and the like), or which are
reasonably required for proper access to or use of the Transferred Premises
(such as reception areas, interior corridors, mechanical or electrical systems
and ducts and the like).
 
14.4
Terms of Transfer

 
In the event of a Transfer, Landlord shall have the following rights, in default
of any of which no such Transfer shall occur or be effective:
 
 
(a)
to collect a deposit or further deposit to be held as a security deposit
pursuant to Section 16.6 such that the security deposit held by Landlord shall
be equivalent to at least the Basic Rent payable for the last two (2) months of
the Term in respect of the premises which are the subject of the Transfer;

 
 
(b)
to require Tenant and the Transferee to enter into a written agreement to
implement any amendments to this Lease to give effect to Landlord’s exercise of
any of its rights hereunder;

 
 
(c)
to require the Transferee to enter into an agreement with Landlord in writing
and under seal to be bound by all of Tenant’s obligations under this Lease in
respect of the Transferred Premises, and to waive any right it, or any person on
its behalf, may have to disclaim, repudiate or terminate this Lease pursuant to
any bankruptcy, insolvency, winding-up or other creditors’ proceeding,
including, without limitation, the Bankruptcy and Insolvency Act (Canada) or the
Companies’ Creditors Arrangement Act (Canada), and to agree that in the event of
any such proceeding Landlord will comprise a separate class for voting purposes;

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
 
(d)
to receive all amounts to be paid to Tenant under the agreement in respect of
such Transfer less only any consideration which is bona fide being paid to
Tenant for equipment, furnishings and other property to be conveyed by Tenant as
part of or together with the transaction of Transfer and which is not reasonably
attributable to Tenant’s interest in this Lease and less, in the case of a
sublease, all amounts receivable by Tenant under the sublease equal to the
amounts payable by Tenant hereunder each month during the term of the sublease
in respect of the Transferred Premises;

 
 
(e)
to require the Transferee to waive any right it, or any person on its behalf,
may have to disclaim, repudiate or terminate this Lease pursuant to any
bankruptcy, insolvency, winding-up or other creditors’ proceedings, and to waive
any rights, pursuant to Sections 21 or 39(2) of the Commercial Tenancies Act
(Ontario) R.S.O. 1990, c, L7 and any amendments thereto and any other statutory
provisions of the same or similar effect, to pay Rent less than any amount
payable hereunder;

 
 
(f)
to require, if the Transfer is a sublease or other transaction other than an
assignment, that upon notice from Landlord to the Transferee all amounts payable
by the Transferee each month shall be paid directly to Landlord who shall apply
the same on account of Tenant’s obligations under this Lease;

 
 
(g)
to require that this Lease be amended to delete therefrom any right of renewal
and any option or right of first refusal to purchase the Premises.

 
14.5
Effect of Transfer

 
 
(a)
No consent of Landlord to a Transfer shall be effective unless given in writing
and executed by Landlord and no such consent shall be presumed by any act or
omission of Landlord or by Landlord’s failure to respond to any request for
consent or by Landlord’s accepting any payment of any amount payable hereunder
from any party other than Tenant. No Transfer and no consent by Landlord to any
Transfer shall constitute a waiver of the necessity to obtain Landlord’s consent
to any subsequent or other Transfer.

 
 
(b)
In the event of any Transfer or any consent by Landlord to any Transfer, Tenant
shall not thereby be released from any of its obligations hereunder but shall
remain bound by all such obligations pursuant to this Lease for the balance of
the Term. If this Lease is renewed or extended by any Transferee or if any
Transferee exercises a right to lease additional premises, pursuant to any right
of Tenant contained in this Lease, each Transferor shall be liable for all of
the obligations of Tenant throughout the Term as renewed or extended.

 
 
(c)
Every Transferee shall be obliged to comply with all of the obligations of
Tenant under this Lease, and any default of any Transferee shall also constitute
a default of Tenant hereunder. If this Lease is ever disclaimed, repudiated or
terminated by or on behalf of a Transferee pursuant to any bankruptcy,
insolvency, winding-up or other creditors’ proceeding, including, without
limitation, any proceeding under the Bankruptcy and Insolvency Act (Canada) or
the Companies’ Creditors Arrangement Act (Canada), or if this Lease is ever
terminated by Landlord as a result of any act or default of any Transferee,
Tenant shall nevertheless remain responsible for fulfilment of all obligations
of Tenant hereunder for what would have been the balance of the Term but for
such disclaimer, repudiation or termination, and shall upon Landlord’s request
enter into a new lease of the Premises for such balance of the Term and
otherwise on the same terms and conditions as in this Lease.

 
14.6                     No Advertising of Premises
 
Tenant shall not advertise this Lease or all or any part of the Premises or the
business or fixtures or contents therein for sale without Landlord’s prior
written consent.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
14.7
Mortgage of Lease

 
The restrictions on Transfer as aforesaid shall apply to any assigning,
subletting, mortgaging, charging or otherwise transferring of the Premises or
this Lease for the purpose of securing any obligation of Tenant.
 
14.8
Corporate Tenant

 
 
(a)
If Tenant or any occupant of the Premises at any time is a corporation, no: (I)
transfer of the issued shares in the capital stock or transfer, issuance or
division of any shares of the corporation or of any affiliate of the corporation
sufficient to transfer control to others than the then present shareholders of
the corporation (collectively called “Sale”); or (II) merger, amalgamation,
consolidation or other corporate restructuring or reorganization (collectively
called “Reorganization”) shall take place, without first obtaining the prior
written consent of Landlord, not to be unreasonably withheld. Upon request,
Tenant shall make the corporate books and records of Tenant and of any affiliate
of Tenant available to Landlord and its representatives for inspection in order
to ascertain whether or not there has been any Sale or Reorganization. Tenant
acknowledges that, in addition to Landlord’s rights under this Lease and at Law
to withhold consent to any Transfer, Landlord may withhold consent to any Sale
or Reorganization unless it is shown to Landlord’s reasonable satisfaction that
the financial strength of Tenant will not be adversely affected by such Sale or
Reorganization.

 
 
(b)
This Section shall not apply to a Sale by Tenant if and as long as Tenant is in
occupancy of the Premises and is a corporation whose shares are listed and
traded on any recognized public stock exchange in Canada or the United States.

 
14.9
Assignment by Landlord

 
If Landlord sells, leases, mortgages or otherwise disposes of the Project or any
part thereof or assigns its interest in this Lease, to the extent that the
purchaser or assignee agrees with Landlord to assume the covenants and
obligations of Landlord hereunder, Landlord shall thereupon be released from all
liability pursuant to the terms of this Lease.
 
15.
STATUS AND SUBORDINATION OF LEASE

 
15.1
Status Statement

 
Tenant shall, within ten (10) days after written request from Landlord, execute
and deliver to Landlord, or to any actual or proposed lender, purchaser or
assignee of Landlord, a statement or certificate in such form as requested by
Landlord stating (if such is the case, or stating the manner in which such may
not be the case): (a) that this Lease is unmodified and in full force and
effect; (b) the date of commencement and expiry of the Term and the dates to
which Basic Rent and any other Rent, including any prepaid rent, have been paid;
(c) whether or not there is any existing default by Landlord under this Lease
and, if so, specifying such default; and (d) that there are no defences, counter
claims or rights of set-off in respect of the obligations hereunder of Tenant
and (e) full details of the financial and credit standing and details of the
corporate organization of Tenant, including audited financial statements for
such period of time as Landlord may require, it being intended that any such
statement delivered pursuant hereto may be relied upon by an actual or
prospective lender, purchaser and assignee of any interest of Landlord under
this Lease or in the Premises.
 
15.2
Subordination

 
At the option of Landlord to be expressed in writing from time to time, this
Lease and the rights of Tenant hereunder are and shall be subject and
subordinate to any and all mortgages, trust deeds and charges (any of which is
herein called “Mortgage”) on the Project or any part thereof now or in the
future, including all renewals, extensions, modifications and replacements of
any Mortgages from time to time. Tenant shall at any time on notice from
Landlord or holder of a Mortgage attorn to and become a tenant of the holder of
any such Mortgage upon the same terms and conditions as set forth herein and
shall execute promptly on request any certificates, agreements, instruments of
postponement or attornment or other such instruments or agreements, including
without limitation any short form or notice of this Lease for the purpose of
registration on title to the Project, as requested from time to time to give
full effect to this Article 15. Provided Tenant is not in default hereunder,
Landlord shall use reasonable efforts to obtain from the holder of any Mortgage,
in respect of which tenant has executed and delivered an instrument of
postponement, subordination or attornment as required hereby, its agreement to
permit Tenant to continue to occupy the Premises in accordance with the terms of
this Lease.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
15.3
Tenant’s Failure to Comply

 
If Tenant fails to execute any certificate, agreement, instrument, or other
document as required by the foregoing provisions of this Article 15 within ten
(10) days after request by Landlord, then Landlord shall have the right, without
limiting any other rights of Landlord hereunder or at law, to terminate this
Lease or to execute any such certificate, agreement, instrument or document on
behalf of Tenant and in Tenant’s name, for which purpose Tenant hereby appoints
Landlord as Tenant’s attorney pursuant to the Substitute Decisions Act
(Ontario).
 
15.4
Registration

 
Tenant shall not register on title to the Project this Lease or any short form
or notice hereof except in such form as has been approved by Landlord, acting
reasonably, in writing, provided that Tenant shall pay Landlord’s reasonable
expenses, including legal fees, of such approval. Tenant shall forthwith provide
to Landlord a duplicate registered copy of any short form or notice of this
Lease or other document registered on title.
 
16.
DEFAULT AND REMEDIES

 
16.1                     Default and Remedies
 
If any of the following shall occur:
 
 
(a)
Tenant fails, for any reason, to make any payment of Rent as and when the same
is due to be paid hereunder and such default continues for five (5) days after
notice is given to Tenant;

 
 
(b)
Tenant fails, for any reason, to observe or perform any obligation of Tenant
pursuant to this Lease other than the payment of any Rent, and such default
continues for fifteen (15) days, or such shorter period as expressly provided
herein, after notice thereof to Tenant, provided that if the default could not,
in the reasonable opinion of Landlord, be remedied within fifteen (15) days
after notice and provided Tenant has commenced to remedy such failure not later
than five (5) days after notice and proceeds thereafter to diligently and
continuously remedy it, the number of days shall be extended to that number of
days which would in the opinion of Landlord, acting reasonably, then suffice for
the remedying of such default;

 
 
(c)
Tenant shall purport to make a Transfer affecting the Premises, or the Premises
shall be used by any person or for any purpose, other than in compliance with
this Lease;

 
 
(d)
Tenant or any other occupant of the Premises makes an assignment for the benefit
of creditors or becomes bankrupt or insolvent or takes the benefit of any
statute for bankrupt or insolvent debtors or makes any proposal or arrangement
with creditors, or Tenant makes any sale in bulk of any property on the Premises
(other than in conjunction with a Transfer approved in writing by Landlord and
made pursuant to all applicable legislation), or steps are taken for the winding
up or other termination of Tenant’s existence or liquidation of its assets;

 
 
(e)
a trustee, receiver, receiver-manager, or similar person is appointed in respect
of the assets or business of Tenant or any other occupant of the Premises;

 
 
(f)
Tenant attempts to or does abandon the Premises or remove or dispose of any
goods from the Premises, so that there would not be sufficient goods on the
Premises subject to distress to satisfy all arrears of Rent and all Rent payable
hereunder for a further period of at least six (6) months, or if the Premises
are vacant or unoccupied for a period of five (5) consecutive days or more
without the prior written consent of Landlord;

 
 
(g)
this Lease or any other property of Tenant is at any time seized or taken in
execution which remains unsatisfied for a period of five (5) days or more;

 
 
(h)
termination or re-entry by Landlord is permitted under any provision of this
Lease or at law;

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
then the then current and the next three (3) months’ Rent shall be forthwith due
and payable and, in addition to any other rights or remedies to which Landlord
is entitled hereunder or at law, Landlord shall have the following rights and
remedies, which are cumulative and not alternative, namely:
 
 
(i)
to terminate this Lease in respect of the whole or any part of the Premises by
written notice to Tenant;

 
 
(ii)
as agent of Tenant to relet the Premises and take possession of any furniture,
fixtures, equipment or other property thereon and, upon giving notice to Tenant,
to store the same at the expense and risk of Tenant or sell or otherwise dispose
of the same at public or private sale without further notice, and to make
alterations to the Premises to facilitate their reletting and to apply the net
proceeds of the sale of any furniture,  fixtures, equipment, or other property
or from the reletting of the Premises, less all expenses incurred by Landlord in
making the Premises ready for reletting and in reletting the Premises, on
account of the Rent due and to become due under this Lease and Tenant shall be
liable to Landlord for any deficiency and for all such expenses incurred by
Landlord as aforesaid; nothing done by Landlord shall be construed as an
election to terminate this Lease unless written notice of such termination is
given by Landlord to Tenant;

 
 
(iii)
to remedy any default of Tenant in performing any repairs, work or other
obligations of Tenant hereunder, and in so doing to enter upon the Premises,
without any liability to Tenant therefor and without constituting a re-entry of
the Premises or termination of this Lease or breach of Landlord’s covenant of
quiet enjoyment, and, in such case, Tenant shall pay to Landlord forthwith upon
demand all reasonable costs of Landlord in remedying or attempting to remedy any
such default plus fifteen (15%) percent of such amounts and charges for
inspection and supervision; and

 
 
(iv)
to obtain damages from Tenant including, without limitation, if this Lease is
terminated, all deficiencies between all amounts which would have been payable
by Tenant for what would have been the balance of the Term, but for such
termination, and all net amounts actually received by Landlord for such period.

 
16.2
Interest and Costs

 
 
(a)
All amounts of Rent shall bear interest from their respective due dates until
the dates of payment at the rate of five (5%) percent per annum in excess of the
prime rate of interest charged by Landlord’s bank in Ontario from time to time.

 
 
(b)
Further, on each occurrence of default in the payment of Rent, Tenant shall pay
to Landlord on demand in addition to the aforesaid interest an administration
fee equal to the greater of: (i) Two Hundred ($200.00) Dollars; and (ii) two
(2%) percent of the amount of Rent in default.

 
 
(c)
Tenant shall pay to Landlord forthwith upon demand all costs incurred by
Landlord, including, without limitation, legal expenses on a substantial
indemnity basis and reasonable compensation for all time expended by Landlord’s
own personnel, arising as a result of any default in Tenant’s obligations under
this Lease.

 
16.3
Bankruptcy and Insolvency

 
Tenant hereby waives any right it, or any person on its behalf, may have to
disclaim, repudiate or terminate this Lease pursuant to any bankruptcy,
insolvency, winding-up or other creditors’ proceeding, including, without
limitation, the Bankruptcy and Insolvency Act (Canada) or the Companies’
Creditors Arrangement Act (Canada), and agrees that in the event of any such
proceeding Landlord will comprise a separate class for voting purposes.
 
16.4
Distress and Tenant’s Property

 
Tenant hereby waives and renounces the benefit of any present or future statute
taking away or limiting Landlord’s right of distress and agrees with Landlord
that, notwithstanding any such statute, all goods and chattels from time to time
on the Premises shall be subject to distress for Rent. All Tenant’s
personal  property on the Premises shall at all times be the unencumbered
property of Tenant.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
16.5
Intentionally Deleted

 
16.6
Rent Deposit

 
In order to induce Landlord to enter into this Lease, Tenant agrees to execute
the Rent Deposit Agreement attached hereto as Schedule “17”.
 
16.7
Remedies to Subsist

 
No waiver of any of Tenant’s obligations under this Lease or of any of
Landlord’s rights in respect of any default by Tenant hereunder shall be deemed
to have occurred as a result of any condoning, overlooking or delay by Landlord
in respect of any default by Tenant or by any other act or omission of Landlord
including, without limitation, the acceptance of any Rent less than the full
amount thereof or the acceptance of any Rent after the occurrence of any default
by Tenant. The waiver by Landlord of any default of Tenant or of any rights of
Landlord, which shall be effected only by an express written waiver executed by
Landlord, shall not be deemed to be a waiver of any term, covenant or condition
in respect of which such default or right has been waived and shall not be
deemed to be a waiver of any subsequent default of Tenant or right of Landlord.
All rights and remedies of Landlord under this Lease and at law shall be
cumulative and not alternative, and the exercise by Landlord of any of its
rights pursuant to this Lease or at law shall at all times be without prejudice
to any other rights of Landlord, whether or not they are expressly reserved. The
Tenant’s obligations under this Lease shall survive the expiry or earlier
termination of this Lease and shall remain in full force and effect until fully
complied with.
 
16.8
Impossibility of Performance

 
If and to the extent that either Landlord or Tenant shall be delayed in the
fulfillment of any obligation under this Lease, other than the payment by Tenant
of any Rent, by reason of unavailability of material, equipment, utilities,
services or by reason of any Laws, or by reason of any other similar cause
beyond its control and not avoidable by the exercise of reasonable foresight
(excluding the inability to pay for the performance of such obligation), then
the party being delayed shall be entitled to extend the time for fulfillment of
such obligation by a time equal to the duration of such delay and the other
party shall not be entitled to any compensation for any loss or inconvenience
occasioned thereby. The party delayed will, however, use its best efforts to
fulfill the obligation in question as soon as is reasonably practicable by
arranging an alternate method of providing the work, services or materials.
 
17.
CONTROL OF PROJECT

 
17.1                     Landlord’s Control
 
The Project is at all times subject to the exclusive control and management of
Landlord. Without limiting the generality of the foregoing, Landlord shall have
the right to obstruct or close off or restrict entry to all or any part of the
Project for purposes of performing any maintenance, repairs or replacements or
for security purposes or to prevent the accrual of any rights to any person or
the public or any dedication thereof, provided that in exercising any such right
Landlord shall use reasonable efforts to minimize interference with Tenant’s
access to and use of the Premises. The Project shall be open for access to the
Premises during Business Hours, and at any other time access to premises in the
Building shall be subject to compliance with all applicable rules and
regulations of Landlord, including without limitation those related to security.
 
17.2
Alterations of the Project

 
 
(a)
At any time or times Landlord shall have the right to make any changes in,
additions to, deletions from or relocations of any part of the Project including
the Premises and any of the  Common Facilities (any of which are herein referred
to as “Changes”) as Landlord shall consider desirable, including the
construction of additional floors in the Building. If Landlord makes any Changes
to the Premises, including relocation of the Premises, Landlord shall
ensure  that the Premises, as affected by such Changes, shall be substantially
the same in size and shall be in all other material respects reasonably
comparable to the Premises originally demised hereby. If the Premises are
relocated as a result of such Changes, Landlord shall be responsible for the
direct cost of moving Tenant to the relocated Premises and constructing
replacement  leasehold improvements therein, but not for any indirect costs or
losses of Tenant. Tenant shall not have the right to object to or make any claim
on account of the exercise by Landlord of any of its rights under this Section
17.2, except that Tenant shall be entitled to an abatement of Basic Rent for any
period of time in excess of ten (10) consecutive days that Tenant is unable to
conduct business in the Premises as a result of the making of such Changes.
Landlord shall make any such Changes as expeditiously as is reasonably possible
and so as to interfere as little as is reasonably possible with Tenant’s
business on the Premises.


 
- 27 -

--------------------------------------------------------------------------------

 
 
 
(b)
Tenant acknowledges that portions of the Project may be under construction
during the Term, and that such construction activities may cause temporary noise
and disturbance to existing tenants of the Project. Landlord will use reasonable
efforts to minimize interference with Tenant’s occupation of the Premises as a
result of such construction activities, but Tenant acknowledges that in no event
shall any noise or other disturbance caused by such construction constitute a
breach of Tenant’s right to quiet enjoyment of the Premises.

 
17.3
Use of Common Facilities

 
Tenant shall not itself and shall not permit any of its employees, servants,
agents, contractors or persons having business with Tenant, to obstruct any
Common Facilities including driveways, laneways or access routes, or to park
vehicles in any portion of the Common Facilities other than such areas as
expressly authorized by Landlord, and Landlord shall have the right, at Tenant’s
expense payable on demand, to remove any such obstruction or improperly parked
vehicles, without liability for any damage caused thereby.
 
17.4
Rules and Regulations

 
Landlord may from time to time make and amend reasonable rules and regulations
for the management and operation of the Project and Tenant and all persons under
its control shall comply with all of such rules and regulations of which notice
is given to Tenant from time to time, all of which shall be deemed to be
incorporated into and form part of this Lease. Landlord shall not make any rules
or regulations which conflict with any express provision of this Lease unless
and only to the extent required by any applicable Laws. Landlord shall act
reasonably in enforcing such rules and regulations but shall not be liable for
their non­enforcement.
 
17.5
Access to Premises

 
 
(a)
Without limiting any other rights Landlord may have pursuant hereto or at law,
Landlord shall have the right to enter the Premises at any time for any of the
following purposes: (i) to examine the Premises and to perform any maintenance,
repairs or alterations to any part of the Premises or to any equipment and
services serving the Premises or any other part of the Project; (ii) in cases of
emergency; (iii) to read any utility or other meters; (iv) during the last
twelve (12) months of the Term to show the Premises to prospective tenants and
to permit prospective tenants to make inspections, measurements and plans; and
(v) at any time during the Term to show the Premises to prospective purchasers
or lenders.

 
 
(b)
Landlord shall have the right to run through the Premises conduits, wires,
pipes, ducts and other elements of any systems for utilities, heating,
ventilating, air conditioning and humidity control, telephone and other
communications systems and any other such systems to serve the Premises or the
Project.

 
 
(c)
Landlord shall exercise its rights pursuant to this Section 17.5 in such manner
and at such times as Landlord, acting reasonably but in its sole discretion,
shall determine. At any time that entry by Landlord is desired in case of
emergency, and if no personnel of Tenant are known by Landlord to be present on
the Premises or if such personnel fail for any reason to provide Landlord
immediate access at the time such entry is desired, Landlord may forcibly enter
the Premises without liability for damage caused thereby.

 
17.6                     Expropriation
 
 
(a)
If the Premises or any part thereof shall be expropriated (which for the
purposes of this Article 17 shall include a sale by Landlord to any authority
with the power to expropriate) by any competent authority, then:

 
(i)
Landlord and Tenant shall co-operate with each other so that Tenant may receive
such award to which it is entitled in law for relocation costs, business
interruption, and the value of leasehold improvements paid for by Tenant and the
amortized portion, if any, of leasehold improvements paid for by Tenant, and so
that Landlord may receive the maximum award to which it may be entitled in law
for all other compensation arising from such expropriation including, without
limitation, all compensation for the value of Tenant’s leasehold interest in the
Premises;

 

 
- 28 -

--------------------------------------------------------------------------------

 
-  -
 
 
(ii)
except for such compensation to which Tenant shall be entitled as aforesaid, all
Tenant’s other rights in respect of such expropriation are hereby assigned to
Landlord, and within ten (10) days after request by Landlord Tenant shall
execute such further documents as requested by Landlord to give effect to such
assignment, failing which Landlord is hereby irrevocably appointed, pursuant to
the Substitute Decisions Act (Ontario), Tenant’s attorney to do so on behalf of
Tenant and in its name; and

 
(iii)
Landlord shall have the option, to be exercised by written notice to Tenant, to
terminate this Lease, effective on the date the expropriating authority takes
possession of the whole or any portion of the Premises.

 
 
(b)
If the whole or any part of the Project shall be expropriated, then subject to
the foregoing provisions respecting expropriation of the Premises:

 
(i)
all compensation resulting from such expropriation shall be the absolute
property of Landlord and all of Tenant’s rights, if any, to any such
compensation are hereby assigned to Landlord and within ten (10) days after
request by Landlord Tenant shall execute such further documents as requested by
Landlord to give effect to such assignment, failing which Landlord is hereby
irrevocably appointed, pursuant to the Substitute Decisions Act (Ontario)
Tenant’s attorney to do so on behalf of Tenant and in its name; and

 
(ii)
if the expropriation of part of the Project is such as to render undesirable, in
Landlord’s reasonable opinion, the continuing operation of the portion of the
Project in which the Premises are situate, Landlord shall have the right to
terminate this Lease as of the date the expropriating authority takes possession
of all or any portion of the Project.

 
17.7
Landlord’s Consent

 
If Landlord withholds, delays or refuses to give consent as provided by the
terms of this Lease, whether or not Landlord is entitled to do so, Landlord
shall not be liable for any losses or damages in any way resulting therefrom and
Tenant shall not be entitled to terminate this Lease or exercise any remedy
whatever in respect thereof except to seek the order of a court of competent
jurisdiction compelling Landlord to grant any such consent which Landlord is
obliged to grant pursuant to the terms of this Lease.
 
18.
MISCELLANEOUS

 
18.1                     Notices
 
All notices, statements, demands, requests or other instruments (“Notices”)
which may be or are required to be given under this Lease shall be in writing
and shall be delivered in person or sent by prepaid registered Canadian mail
addressed, if to the Tenant, at the Address for Service of Notice on Tenant, and
if to the Landlord at the Address for Service of Notice on Landlord, all as
provided in subsection 1(i) hereof.
 
All such Notices shall be conclusively deemed to have been given and received
upon the day the same is personally delivered or, if mailed as aforesaid, four
(4) business days (excluding Saturdays,  Sundays, holidays and days upon which
regular postal service is interrupted or unavailable for any reason) after the
same is mailed as aforesaid. Any party may at any time by notice in writing to
the other change the Address for Service of Notice on it. If two or more persons
are named as Tenant, any Notice given hereunder shall be sufficiently given if
delivered or mailed in the foregoing manner to any one of such persons.
 
18.2
Complete Agreement

 
There are no covenants, representations, agreements, warranties or conditions in
any way relating to the subject matter of this Lease or the tenancy created
hereby, expressed or implied, collateral or otherwise, except as expressly set
forth herein, and this Lease constitutes the entire agreement between the
parties and may not be modified except by subsequent written agreement duly
executed by Landlord and Tenant.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
18.3
Time of the Essence

 
Time is of the essence of all terms of this Lease.
 
18.4
Applicable Law

 
This Lease shall be governed by and interpreted in accordance with the laws of
the Province of Ontario. The parties agree that the Courts of Ontario shall have
jurisdiction to determine any matters arising hereunder.
 
18.5
Severability

 
If any provision of this Lease is illegal, unenforceable or invalid, it shall be
considered separate and severable and all the remainder of this Lease shall
remain in full force and effect as though such provision had not been included
in this Lease but such provision shall nonetheless continue to be enforceable to
the extent permitted by law.
 
18.6
Section Numbers and Headings

 
The table of contents and all section numbers and headings of this Lease are
inserted for convenience only and shall in no way limit or affect the
interpretation of this Lease. References in this Lease to section numbers refer
to the applicable section of this Lease, unless a statute or other document is
specifically referred to.
 
18.7
Interpretation

 
Whenever a word importing the singular or plural is used in this Lease, such
word shall include the plural and singular respectively. Where any party is
comprised of more than one entity, the obligations of each of such entities
shall be joint and several. Words importing persons of either gender or firms or
corporations shall include persons of the other gender and firms or corporations
as applicable. Subject to the express provisions contained in this Lease, words
such as “hereof”, “herein”, “hereby”, “hereafter”, and “hereunder” and all
similar words or expressions shall refer to this Lease as a whole and not to any
particular section or portion hereof.
 
18.8
Successors

 
This Lease shall enure to the benefit of and be binding upon the parties hereto
and their respective heirs, executors, administrators, successors, assigns and
other legal representatives except only that this Lease shall not enure to the
benefit of any of such parties unless and only to the extent expressly permitted
pursuant to the provisions of this Lease.
 
18.9
Monetary Amounts

 
Except as may be otherwise expressly provided herein, all monetary amounts set
out in this Lease are in Canadian currency and are exclusive of Canadian Goods
and Services Tax and any other applicable Sales Taxes.
 
18.10
Demolition or Substantial Alterations

 
If Landlord wishes to demolish or substantially alter or renovate all or a
substantial portion of the Building containing the Premises, Landlord shall have
the right, to be exercised by not less than nine (9) months written notice to
Tenant, to terminate its Lease. Tenant agrees that upon the termination date
specified in such notice, Tenant shall vacate the Premises and deliver up vacant
possession of the Premises in accordance with the terms of this Lease. Tenant
acknowledges that it shall have no claim against Landlord as a result of the
exercise by Landlord of its right hereunder and upon such termination, all Rent
shall be apportioned to the effective date of such termination and upon
compliance by each of the parties with their respective obligations under the
Lease up to and including the termination date, each of the parties shall
thereafter be released from all future obligations arising under this Lease.
 
 
- 30 -

--------------------------------------------------------------------------------

 

19.
PRIVACY POLICY

 
Tenant hereby consents to the collection, use and disclosure of personal
information collected by or on behalf of Landlord by Bentall Real Estate
Services Limited Partnership (`Bentall”) or any of Landlord’s or Bentall’s
agents, affiliates, or service providers for the purposes of: (i) considering
this Lease and determining the suitability of Tenant both for the initial Term
and any renewals or extensions thereafter, if applicable; (ii) taking action for
collection of Rents in the event of default by Tenant; (iii) facilitating the
pre­authorization payment plan, if applicable; and (iv) otherwise complying with
Bentall’s Privacy Policy, a copy of which is available at
www.Bentall.com. Consent under this Lease includes the disclosure of such
information to credit agencies, collection agencies and existing or potential
lenders, investors and purchasers. Tenant also consents to, and confirms its
authority to consent to Bentall’s collection, use and disclosure, for such
purposes, of personal information about employees of Tenant and other
individuals whose personal information is provided to or collected by Bentall in
connection with this Lease.
 
IN WITNESS WHEREOF the parties have executed this Lease.
 

 
BENTALL REAL ESTATE SERVICES LIMITED PARTNERSHIP (By its General Partner,
Bentall Real Estate Services G.P. Ltd.) As Authorized Agent for PENYORK
PROPERTIES III INC. (Landlord)
     
Per:   
“Tony Vadacchino”
   
(Authorized Signatory)
   
c/s
 
Per:
“Stuart Wanlin”
   
(Authorized Signatory)
       
I/We have the authority to bind the Corporation.

 



 
OCCULOGIX, INC. (Tenant)
     
Per:  
“John Caloz”
   
Name:  
John Caloz
   
Title:
Chief Financial Officer
   
c/s
 
Per:
“William G. Dumencu”
   
Name:
William G. Dumencu
   
Title:
Vice President, Finance
         
I/We have the authority to bind the Corporation.


 
- 31 -

--------------------------------------------------------------------------------

 

SCHEDULE "A"
 
LEGAL DESCRIPTION OF PROJECT
 
ALL AND SINGULAR those lands and premises situated, lying and being in the City
of Mississauga, in the Regional Municipality of Peel, and being those parts of
Block 10 on a Plan of Subdivision registered in the Land Registry Office for the
Land Titles Division of Peel as No. 43M-533 designated as Parts 1 and 2 on a
Plan of Survey deposited in the Land Registry Office as No. 43R-14899.
 
SUBJECT TO an easement over the said Part 2, Plan 43R-14899 save and except
Parts I and 2, Plan 43R-16904, as more particularly set out by Instrument No.
495246 as amended by Instrument No. LT 1058959;
 
SUBJECT TO an easement in favour of Bell Telephone Company of Canada and
Mississauga Hydro Electric-Commission, over so much of Block 10 on Plan 43M-523
as is unencumbered by buildings, or other structures, as more particularly set
out in Instrument No. 495241;
 
Being all of Parcel Block 10-5, Section 43M-533.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule "B"
 
OUTLINE PLAN OF PREMISES
 
Building 9, Suite 201
 
Plan 1 [plan1.jpg]
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule “B-1”
 
OUTLINE PLAN OF PREMISES
 
Building 9, Suite 103
 
Plan 2 [plan2.jpg]
 

 
 

--------------------------------------------------------------------------------

 



 
Schedule "C"
 
SECURITY AGREEMENT
 
Intentionally Deleted
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule "D"
 
SPECIAL PROVISIONS
 
1.
Estimate of Operating Costs and Realty Taxes

 
The parties agree that Landlord has estimated that Tenant’s obligations
hereunder in respect of Operating Costs and Realty Taxes for the year 2005 would
be approximately $10.93 per square foot of the Rentable Area of the Premises; it
is understood that this estimate by Landlord is a bona fide estimate made
September 21, 2005, but that it is not intended by Landlord to be relied upon by
Tenant and is not binding and does not impose liabilities on Landlord or affect
Tenant’s obligations hereunder.
 
2.
Conditions to Tenant’s Rights

 
If:
 
 
(a)
Tenant pays the Rent and other sums payable hereunder and performs each and
every of the covenants, provisos and agreements herein contained on the part of
Tenant to be paid and performed, punctually and in accordance with the
provisions of the Lease;

 
 
(b)
Tenant has not become insolvent or bankrupt, and has not made any assignment for
the benefit of creditors and has not, becoming bankrupt or insolvent, taken the
benefit of any Act now or hereafter in force for bankrupt or insolvent debtors;

 
 
(c)
a petition in bankruptcy has not been filed against Tenant and a receiving order
has not been made against Tenant, and no proceedings have been commenced
respecting the winding-up or termination of the existence of Tenant;

 
 
(d)
no receiver or other person has taken possession or effective control of the
assets or business of Tenant or a substantial portion thereof pursuant to any
security or other agreement or by any other means whatsoever, and there are no
outstanding writs of execution against Tenant;

 
 
(e)
Tenant has not assigned the Lease or sublet or permitted a change in occupancy
of any portion or portions of the Premises, and there has been no change in
ownership of the majority of the capital stock of Tenant and no change in the
name under which the business on the Premises is conducted;

 
 
(f)
Tenant has continuously, actually physically occupied all of the Premises for
the active and diligent conduct of business in accordance with the terms of the
Lease; and

 
(g)           Tenant has executed and delivered to Landlord the Lease in a form
satisfactory to Landlord,
 
then, and only then, Tenant shall have the rights conferred under Sections 3, 4
and 6 of this Schedule “D”.
 
3.
Rent Free Periods

 
Subject to the provisions of Section 2 of this Schedule “D”, Tenant shall not be
responsible for the payment of:
 
 
(i)
Basic Rent, Operating Costs and Realty Taxes for the first two (2) months of the
initial Term of the Lease (the “First Rent Free Period”) but the Tenant shall be
responsible for the payment of all other items of Additional Rent during the
First Rent Free Period; and

 
 
(ii)
Basic Rent for the third month of the initial Term of the Lease (the “Second
Rent Free Period”) but the Tenant shall be responsible for the payment of all
items of Additional Rent during the Second Rent Free Period.

 
If at any time during the Term:
 
 
(a)
the Lease is terminated by reason of a default of Tenant;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Tenant has become bankrupt or insolvent or has taken the benefit of any statute
for bankrupt or insolvent debtors, or has filed a proposal, or has made an
assignment for the benefit of creditors or any arrangement or compromise,

 
then in such event, and without prejudice to any of Landlord’s other rights and
remedies available to it under the Lease and at law, the unamortized portion of
the First Rent Free Period and Second Rent Free Period calculated from the date
that Landlord no longer actually receives payments of Rent under the Lease
(whether by way of Court Order or otherwise) on the basis of an assumed rate of
depreciation on a straight line basis to zero over the Term of the Lease shall
immediately become due and payable to Landlord as Additional Rent.
 
4.
Right of First Offer

 
Subject to the provisions of Section 2 of this Schedule “D, and subject to
existing tenants’ prior rights, Tenant shall have a one time only right of first
offer to lease:
 
 
(i)
any space in Building 9 (“First ROFO Space”); and/or

 
 
(ii)
Suite 200 in Building 10 (“Second ROFO Space”) (collectively the “ROFO Space”)

 
whenever such space becomes available for re-leasing from time to time by the
Landlord, after the termination, surrender or expiry of the existing leases of
such space to occur following the date of the Lease or the leases of tenants
relocated to all or a portion of the ROFO Space (it being hereby acknowledged
that, as of the date hereof, the Second ROFO Space is currently available for
lease and that despite the foregoing, the Landlord shall be entitled to enter
into a lease with a third party for the ROFO Space or any part thereof at any
time, from time to time, until the whole of the ROFO Space is leased, without
triggering the within right of first offer) have expired or been terminated
either by the tenant (pursuant to any rights of termination it may have under
its  lease) or by the Landlord (as a result of an event of default) and after
any options to renew or extend the ROFO  Space granted to such tenant(s) under
the terms of such lease(s) have not been exercised or have expired. Further, if
any such tenant(s) either fail(s), or elect(s) not, to exercise its option to
renew or extend or if such tenant(s) do(es) not have an option to renew or
extend contained in its lease for the ROFO Space, Landlord shall, despite
anything contained in this Section 4 to the contrary, be free to enter into an
agreement with such tenant(s) extending the term of its lease for the ROFO Space
without triggering the within right of first offer.
 
In the event that ROFO Space becomes available the Landlord shall provide the
Tenant with written notice (“Landlord’s Notice”), specifying what space is
available (i.e. either the whole or any part of the  ROFO Space, as the case may
be) (“Available ROFO Space”) and the availability date for the Available
ROFO  Space and the Tenant shall have ten (10) business days from receipt of the
Landlord’s Notice within which to deliver written notice (“ROFO Notice”) to the
Landlord of its agreement to lease the whole of the Available ROFO Space on the
same terms and conditions as contained in the Lease for the Premises save and
except that: (a) there shall be no Landlord’s Work, rent free period or other
financial inducements; (b) the basic rent payable for the Available ROFO Space
shall be ROFO Market Rent (“ROFO Market Rent” means the annual basic rental
which could reasonably be obtained by Landlord for the Available ROFO Space from
a willing tenant or willing tenants dealing at arms’ length with Landlord in the
market prevailing for a term commencing on the commencement date of the term of
lease for the Available ROFO Space, having regard to all relevant circumstances
including the size and location of the Available ROFO Space, the facilities
afforded, the terms of the lease thereof (including its provisions for
Additional Rent), the terms aforesaid regarding tenant inducements, the
condition of the Available ROFO Space and the use of the Available ROFO Space,
and having regard to rentals currently being obtained for space in the Building
and for comparable space in other buildings comparably located, and inducements
being offered to tenants (including rent free periods, allowances and other
inducements); (c) the commencement date shall be as specified by the Landlord in
the Landlord’s Notice, and (d) the expiration date shall be coterminous with the
expiry date of the Lease, failing which this right of first offer shall be null
and void with respect to the Available ROFO Space and the Landlord shall be free
to lease the Available ROFO Space or any part thereof to a third party on such
terms and conditions as the Landlord, in its sole discretion, determines and
this right of first offer shall only apply to the balance of the ROFO Space. For
greater certainty, if the ROFO Market Rent is not agreed upon between the
parties within thirty (30) days of the delivery of the Landlord’s Notice, the
ROFO Market Rent shall be established in the manner set out in Section 5 below
and, in such event, there shall be no delay to the commencement date of the
Available ROFO Space as set forth in the Landlord’s Notice and, until such time
as the ROFO Market Rent is determined, the Tenant shall pay to the Landlord the
Basic Rent then payable hereunder for the Premises, as applicable to the
Available ROFO Space, and upon determination of the ROFO Market Rent for the
Available ROFO Space, either Landlord shall pay to Tenant any excess, or Tenant
shall pay to Landlord any deficiency, in the payments of Basic Rent previously
made by Tenant with respect to the Available ROFO Space, without interest.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
The Tenant shall execute an agreement (to be prepared by the Landlord) amending
the provisions of the Lease in order to incorporate the terms of the foregoing.
 
Any Available ROFO Space which is made available to the Tenant under this
Section 4 shall be dealt with as a whole.
 
5.
ROFO Market Rent

 
Either Landlord or Tenant (the “Requesting Party”) shall be entitled to notify
the other party hereto (the “Receiving Party”) of the name of an expert for the
purpose of determining the ROFO Market Rent. Within fifteen (15) days after such
notice from the Requesting Party, the Receiving Party shall notify the
Requesting Party either approving the expert proposed by the Requesting Party or
naming another expert for the purpose of determining the ROFO Market Rent.
Should the Receiving Party fail to give notice to the Requesting Party within
the said fifteen (15) day period, the expert named in the notice given by the
Requesting Party shall perform the expert’s functions hereinafter set forth. If
Landlord and Tenant are unable to agree upon the selection of the expert within
fifteen (15) days after such notice from the Receiving Party to the Requesting
Party, then either party shall be entitled to apply to a court to appoint an
expert in the same manner as an arbitrator may be appointed by a court under the
Arbitration Act, 1991 (Ontario), as amended or replaced. The expert appointed,
either by Landlord and/or Tenant or by a court, shall be qualified by education,
experience and training to value real estate for rental purposes in the Province
of Ontario and have been ordinarily engaged in the valuation of real property in
the municipality in which the Project is located for at least the immediately
preceding five (5) years. Within thirty (30) days after being appointed the
expert shall make a determination of the Market Rent for the ROFO Space, without
receiving evidence from either Landlord or Tenant. The cost of such
determination shall be borne by the Tenant. The determination of the expert as
to the ROFO Market Rent shall be conclusive and binding upon Landlord and Tenant
and not subject to appeal.
 
6.
Parking

 
 
(a)
Subject to Section 2 of this Schedule “U’, throughout the Term, Tenant shall
have the right to use:

 
 
(i)
seven (7) reserved underground parking spaces; and

 
(ii) 
twelve (12) unreserved surface parking spaces (on a “first-come, first-served”
basis)

 
for parking automobiles (collectively the “Parking Spaces”) in the parking
facilities at the Project (the “Parking Facility”), in such locations as
designated from time to time by Landlord or the operator of the Parking
Facility, and subject to the terms set out below. For each of such Parking
Spaces, Tenant shall pay to Landlord, whether or not Tenant actually uses the
Parking Spaces or any of them, the prevailing monthly rates charged from time to
time by Landlord or the operator of the Parking Facility for the use of reserved
and unreserved Parking Spaces respectively. Notwithstanding anything to the
contrary contained herein, there shall be no licence fee payable by Tenant to
Landlord or Landlord’s parking operator for Tenant’s use of the Parking Spaces
in the Parking Facility during the initial Term only, but, for greater
certainty, Tenant shall be responsible for payment to Landlord of its
Proportionate Share or share, as of the case may be, of Operating Costs and
Realty Taxes associated with the Parking Facility.
 
 
(b)
Tenant shall ensure that Landlord is at all times in possession of up-to-date
information as to the owner, licence plate number and description of each
automobile authorized to use such Parking Spaces.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(c)
Landlord may from time to time make and amend such rules and regulations for the
management and operation of the Parking Facility as Landlord shall determine and
Tenant and all persons under its control, including without limitation all users
of the Parking Spaces, shall be bound by and shall comply with all of such rules
and regulations of which notice is given to Tenant from time to time and all of
such rules and regulations shall be deemed to be incorporated into and form a
part of the Lease.

 
 
(d)
For emphasis only, and without affecting or limiting the meaning of any
provision of the Lease, it is agreed that the following sections of the Lease
apply to the rights granted to Tenant hereunder in respect of the Parking
Spaces, namely Sections 13.5 (“Landlord’s Non-Liability”) and 13.6 (“Indemnity
of Landlord”).

 
 
(e)
If Tenant or any person permitted by Tenant to use any of the Parking Spaces
fails to comply with the provisions of the Lease in respect of the Parking
Spaces, including without limitation the rules and regulations from time to time
applicable to the Parking Facility, then Landlord shall have the right to
terminate or suspend the privileges of the offending party to use the Parking
Facility, provided that the exercise of such right by Landlord shall not limit
or affect the obligation of Tenant hereunder to pay for all Parking Spaces.

 
 
(f)
No motor vehicle other than a private passenger automobile, station wagon or van
shall be parked on or in any part of the Common Facilities of the Project,
including without limitation the Parking Facility, nor shall any repairs other
than emergency repairs immediately necessary for operation of a vehicle be made
to any motor vehicle in or on any of the Common Facilities, including without
limitation the Parking Facility, and no motor vehicle shall be driven on any
part of the Common Facilities other than on a driveway or in the Parking
Facility.

 
 
(g)
It is understood and agreed that Landlord is not responsible for theft of or
damage to the vehicle or its equipment or articles left in the vehicle.

 
 
(h)
It is understood and agreed that no vehicle powered by propane, hydrogen or
natural gas are allowed in any underground portion of the Parking Facility.

 
 
(i)
Tenant may be required to pay to the Landlord a deposit amount for each parking
pass issued. Such parking deposit shall be held by the Landlord in the event
that any of the parking passes so issued are damaged, lost or destroyed. Upon
the expiry or earlier termination of the Lease, if the deposit amounts have not
previously been deducted at any time during the Term, the deposit amounts shall
be refunded to the Tenant in full upon presentation to the Landlord of the same
number of parking passes originally issued to the Tenant, in good condition and
repair.

 
 
(j)
If requested by Landlord, Tenant shall execute Landlord’s standard form of
parking agreement to give effect to the foregoing.

 
7.
Landlord’s Conditions

 
Concurrently with Tenant’s execution and delivery of this Lease to Landlord,
Tenant shall deliver to Landlord such information as the Landlord requires
(“Information”) to satisfy itself as to the financial  strength of Tenant and
Tenant hereby consents to Landlord making independent credit inquiries for that
purpose. This Lease is conditional for a period of ten (10) business days after
receipt by Landlord of such Information, together with this Lease and the Rent
Deposit Agreement duly executed by Tenant, for Landlord to (i) satisfy itself as
aforesaid; and (ii) obtain the approval of its senior management.
 
If Landlord notifies Tenant in writing within such conditional period that
either condition has not been satisfied, then this Lease and the Rent Deposit
Agreement shall be null and void and of no further force or effect. In the event
of such termination, Landlord shall return any deposits received by it to Tenant
without interest or deduction and Landlord shall not be liable for any losses,
damages or costs whatsoever. These conditions have been inserted for the sole
benefit of Landlord and may be waived by Landlord in its sole and absolute
discretion at any time on notice in writing to Tenant.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Schedule "E"
 
EXCLUSIVE USES OF OTHER TENANTS
 
2600 Skymark Avenue, Mississauga, Ontario
 
None as of the date of this Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule "F"
 
RENT DEPOSIT AGREEMENT
 
THIS RENT DEPOSIT AGREEMENT is dated October 17, 2005,
 
BETWEEN:
 
 
OCCULOGIX, INC.

 
 
(hereinafter called “Tenant”)

 
OF THE FIRST PART
 
 
- and -

 
 
PENYORK PROPERTIES III INC.

 
 
(hereinafter called “Landlord”)

 
OF THE SECOND PART
 
WHEREAS:
 
A.
By a lease of even date (“Lease”) between Landlord and Tenant, Landlord leased
to Tenant premises known as Suites 103 and 201, Building 9 (the “Premises”) in
the building municipally known as 2600  Skymark Avenue, Mississauga, Ontario, as
more particularly described in the Lease, for a term of One (1) Year and Six (6)
Months, commencing on February 1, 2006 and expiring on July 31, 2007;

 
B.
To induce Landlord to enter into the Lease, Tenant has agreed to deliver to
Landlord a rent deposit in the amount of Twenty Four Thousand Six Hundred and
Thirty-Four Dollars and Sixty-Two Cents ($24,634.62) (the “Rent Deposit”), to be
held without interest and applied on the terms and conditions set out in this
Agreement;

 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged by the parties hereto, the parties hereto make
the following agreement:
 
1.
Tenant shall deposit with Landlord the Rent Deposit. Provided Tenant is not then
in default, the amount of Twelve Thousand Three Hundred and Seventeen Dollars
and Thirty-One Cents ($12,317.31) shall be applied towards first Rent accruing
due under the Lease, after expiry of the First Rent Free Period and Second Rent
Free Period (as both of the foregoing terms are defined in the Lease). Landlord
shall hold the balance of the Rent Deposit, without interest, as a prepayment of
the Rent payable by Tenant under the Lease during the Term and any renewals or
extensions thereof and any tenancy resulting from an overholding, and to secure
and may be applied against the other amounts referred to in paragraph 7 below.

 
2.
If at any time any Rent payable under the Lease shall be overdue, all or any
portion of the Rent Deposit shall, at Landlord’s option, be applied to the
payment of any Rent then due and owing. Further, if Tenant defaults in the
performance of any of the terms, covenants, conditions and provisions of the
Lease as and when the same are due to be performed by Tenant, then all or any
part of the Rent Deposit shall, at Landlord’s option, be applied on account of
any losses or damages sustained by Landlord as a result of such default.

 
3.
If all or any part of the Rent Deposit is applied by Landlord on account of the
payment of Rent or on account of any default or any losses or damages sustained
by Landlord as aforesaid, then Tenant shall, within three (3) days after demand
from Landlord, remit to Landlord a sufficient amount in cash or by certified
cheque to restore the Rent Deposit to the original sum required to be deposited
as set forth herein plus interest on the amount of such default, loss or damages
sustained by Landlord at a rate of three (3%) percent per annum in excess of the
rate of interest known as the prime rate of interest charged by Landlord’s bank
in Ontario and which serves as the basis on which other interests rates are
calculated for Canadian dollar loans in Ontario from time to time, from the date
of default to the date the Rent Deposit is restored as aforesaid.


 
 

--------------------------------------------------------------------------------

 
 
4.
If Tenant (i) complies with all of the terms, covenants, conditions and
provisions under the Lease and promptly pays all Rent therein throughout the
term; (ii) the Lease has not been Disclaimed (as hereinafter defined); (iii) the
Lease has not terminated for any reason prior to the natural expiry date; and
(iv) Tenant has complied with all of the obligations under the Lease to the
extent the same remains in Landlord’s possession and is not applied to any of
Tenant’s obligations hereunder, Landlord shall return the balance of the Rent
Deposit to Tenant within thirty (30) days after the expiry of the Lease.

 
5.
Landlord may deliver the Rent Deposit, or such portion thereof remaining on hand
to the credit of Tenant, to any purchaser, mortgagee or assignee of Landlord’s
interest in the Premises or the Project under the Lease or in the Lease and
thereupon Landlord shall be and is hereby discharged from any further liability
with respect to the Rent Deposit.

 
6.
In the event of any bankruptcy, insolvency, winding-up or other creditors’
proceeding, the Rent Deposit shall be the absolute property of Landlord and
shall, at Landlord’s option, be automatically appropriated and applied against
the Rent and any other amounts referred to in paragraph 7 below.

 
7.
The Rent Deposit shall secure and may, at Landlord’s option, be applied on
account of any one or more of the following: (i) the due and punctual payment of
all Rent and all other amounts of any kind whatsoever payable under the Lease by
Tenant whether to Landlord or otherwise and whether or not relating to or
payable in respect of the Premises, including, without limitation, any amount
which would have become payable under the Lease to the date of the expiry of the
Lease had the Lease not been Disclaimed or terminated; (ii) the prompt and
complete performance of all obligations contained in the Lease on the part of
Tenant to be kept, observed and performed; (iii) the due and punctual payment of
all other amounts payable by Tenant to Landlord; (iv) the indemnification of
Landlord in respect of any losses, costs or damages incurred by Landlord arising
out of any failure by Tenant to pay any rent or other amounts payable under the
Lease or resulting from any failure by Tenant to observe or perform any of the
other obligations contained in the Lease; (v) liquidated damages in compensation
for the money spent by Landlord with respect to the Premises to make them ready
for Tenant’s use and occupancy; (vi) the reduction in value of the Premises as a
result of Tenant’s default; (vii) the performance of any obligation which Tenant
would have been obligated to perform to the date of the expiry of the Lease had
the Lease not been Disclaimed or terminated; (viii) the losses or damages
suffered by Landlord as a result of the Lease being Disclaimed or terminated or
(ix) the repayment of the unamortized portion as of the date the Lease is
disclaimed or terminated of any allowances, inducements or other incentives paid
by Landlord in conjunction with the Lease.

 
8.
The rights of Landlord hereunder in respect of the Rent Deposit shall continue
in full force and effect and shall not be waived, released, discharged, impaired
or affected by reason of the release or discharge of Tenant in any receivership,
bankruptcy, insolvency, winding-up or other creditor’s proceedings, including,
without limitation, any proceedings under the Bankruptcy and Insolvency Act
(Canada) or the Companies Creditors Arrangement Act (Canada), or the surrender,
disclaimer, repudiation or termination of the Lease (individually and
collectively referred to herein as “Disclaimed”) in any such proceedings and
shall continue with respect to the periods thereto and thereafter as if the
Lease had not been Disclaimed.

 
9.
Capitalized expressions used herein, unless separately defined herein, have the
same meaning as defined in the Lease unless separately defined herein.

 
10.
Time in all respects shall be of the essence.

 
11.
This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective heirs, administrators, successors and assigns.


 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement.
 

 
OCCULOGIX, INC.
(Tenant)
     
Per:  
     
Name:
Title:
       
Per:
     
Name:
Title:
     
I/We have the authority to bind the Corporation.



 

 
BENTALL REAL ESTATE SERVICES LIMITED PARTNERSHIP (By its General Partner,
Bentall Real Estate Services G.P. Ltd.) As Authorized Agent for PENYORK
PROPERTIES III INC. (Landlord)
       
Per:  
     
(Authorized Signatory)
       
Per:
 
c/s
   
(Authorized Signatory)
      I/We have the authority to bind the Corporation.



 
- 3 -

--------------------------------------------------------------------------------

 
 
Schedule "G"
 
ENVIRONMENTAL QUESTIONNAIRE
 


 
Tenant’s Name:
Occulogix, Inc.
Premises:
Being all of the premises leased from time to time pursuant to the Lease
       

Address:
2600 Skymark Avenue, Mississauga, Ontario
Telephone:
 
Fax:
 
Person Responsible:
             

 
a)
Describe the business activities carried in the Premises and specify raw
materials used, goods manufactured and any resulting waste materials or
by-products that are generated;
 
           
b)
Will the business activities to be carried on in the Premises entail the use,
generating or storing of any Hazardous Materials (as hereinafter defined) in any
quantity? (including but not limited to chemical products, degreasers,
corrosives, flammable or combustibles, fuels, solvents, paints, medication, oil,
gas, batteries, extinguisher, etc.)
     
NO o   YES o (If so, describe…)
 
           
c)
Indicate the approximate amounts of Hazardous Materials which will be used or
generated, monthly or annually, in the Premises.
 
           
d)
How do you intend to store the Hazardous Materials described in c) ?
 
           
e)
How will you dispose of the Hazardous Materials generated in the Premises by
your business and who will be the carrier?
 
           
f)
Will the business activities to be carried on in the Premises require that you
obtain any certificate of authorization, permit or environmental approvals, or
provide environmental data (ie. NPRI or Ontario Reg. 127) to government
agencies?
 
NO o   YES o  (If so, give details and attach your certificate)
 
           

 

--------------------------------------------------------------------------------


 
g)
Will the business activities to be carried on in the Premises entail the
discharge of Hazardous Materials into the sewer system, water system or into the
air?  If so, will pollution control equipment be required in the Premises to
comply with Environmental Legislation and applicable Laws?
     
NO o   YES o  (If so, give details and list standards to be met)
 
           
h)
Will the business activities to be carried on in the Premises necessitate the
installation of an underground or surface storage tank in the Premises or on the
Common Facilities?
     
NO o  YES o  (If so, describe in detail the tank to be installed and material to
be stored)
 
           
i)
Do you intend to have a prevention training or emergency plan in place to
prevent an environmental incident or to deal with one if it occurs?
     
NO o   YES o  (If so, give details and attach a copy of the plan and/or training
procedure)
 
           
J)
Does your firm have an environmental management program in place?
     
NO o   YES o  (If so, give details and attach a copy of the program)
 
           
k)
Do you have appropriate insurance to handle Hazardous Materials?
     
NO o  YES  o  (If so, give details and attach a copy of the policy)
 
           



 
DATE:
 
TENANT’S SIGNATURE:
     

All defined terms where used herein shall have the meaning ascribed to them in
the lease of with this Schedule forms part.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Schedule "H"
 
TENANT WORK
 
Tenant shall, at its cost and expense, complete or cause the completion of all
leasehold improvements which are required to complete the Premises for Tenant’s
business operations thereon prior to the Commencement Date (“Tenant’s Work”) in
accordance with the following provisions and those provisions of the Lease
applicable to the completion of Alterations to the Premises and in accordance
with the “Tenant Design Criteria Manual”, if any, applicable to the Project.
 
Prior to commencing any Tenant’s Work on the Premises, Tenant shall deliver to
the Landlord certified copies or certificates of insurance duly executed by
Tenant’s insurers evidencing the placement of insurance coverage in compliance
with the provisions of the Lease. Tenant shall also deliver to Landlord
certified copies or certificates of insurance from its contractors and/or
sub-contractors engaged to perform Tenant’s Work, evidencing insurance coverage
satisfactory to Landlord, acting reasonably.
 
Any damage to the Premises, the Building or the Project caused during the
performance of Tenant’s Work by Tenant, its contractors, sub-contractors,
tradesmen or material suppliers shall immediately be repaired by Tenant to the
satisfaction of Landlord, or, at the Landlord’s option, by the Landlord at the
expense of Tenant payable on demand, plus fifteen (15%) percent of such costs
for Landlord’s supervision.
 
The opinion in writing of the Landlord’s architect or other qualified consultant
shall be binding on both the Landlord and Tenant respecting all matters of
dispute regarding the Tenant’s Work, including the state of completion and
whether or not work is completed in a good and workmanlike manner and in
accordance with plans and specifications for Tenant’s Work as approved by the
Landlord and with this Schedule.
 
Tenant shall furnish to the Landlord forthwith upon demand a statutory
declaration or other evidence satisfactory to the Landlord stating that there
are no such encumbrances, and that all accounts for work, services and materials
have been paid in full with respect to all of Tenant’s Work, together with
evidence in writing satisfactory to the Landlord that all assessments under the
Worker’s Compensation Act have been paid. In addition to the foregoing, Tenant
shall also submit to the Landlord forthwith any other information requested by
the Landlord regarding the supply of work, services and materials in connection
with Tenant’s Work, including without limitation details of the costs actually
expended by Tenant in the performance of Tenant’s Work.
 
Notwithstanding anything contained herein, including without limitation the
provisions relating to Landlord’s approval of the plans and specifications
pertaining to the Tenant’s Work and to any rights of Landlord to perform any
work or do any other thing on Tenant’s behalf, and notwithstanding any notice
which may be received by Landlord from any of Tenant’s contractors or
sub-contractors, the Landlord shall not be liable, and no lien or other
encumbrance shall attach to the Landlord’s interest in the Premises, pursuant to
the Construction Lien Act, in respect of materials supplied or work done by
Tenant or on behalf of Tenant or related to Tenant’s Work, and Tenant shall so
notify or cause to be notified all its contractors and sub-contractors and shall
indemnify the Landlord from any liability whatsoever arising out of the
performance of Tenant’s Work. Tenant hereby acknowledges and agrees that the
provision of any materials, work or services performed by the Landlord at
Tenant’s expense in respect of any Tenant’s Work or pursuant to any provision
hereof shall be deemed to be provided by Landlord on Tenant’s behalf as Tenant’s
contractor.
 
 

--------------------------------------------------------------------------------